GX

-:BAS

e,

XPOSE DES MOTIFS. DE LA CONVENTION DE
DU PROJET D’USINE D’ALUMINE

DE LA SOCIETE THIRD PARTY LOGISTICS TRADE
SA (3 PL TRADE SA)

Dans la Région de Fria — Télimélé

Conakry, le 02 Décembre 2005

Excellence Monsieur le Président de l'Assemblée Nationale,
Honorables Députés membres de la Commission de Délégation ,

Honorables Députés membres de la Commission Industrie, Mines, Tourisme et
Artisanat;

Honorables Députés,

J'ai l'honneur de vous exposer les motifs pour lesquels le Gouvernement soumet à
votre Auguste Assemblée, pour ratification, la Convention signée le 02 décembre
2005, par le Ministre de l'Economie et des Finances Monsieur Madikaba CAMARA
et moi-même, Ministre en charge des Mines et de la Géologie,

d'une première part et..

Le Groupe THIRD PARTY LOGISTICS TRADE SA (3 PL) société düment
constituée et existant conformément aux lois de la Grèce, représentée par Monsieur
Nikolas BANASAKIS, en sa qualité de Président, dûment habilité à cet effet,

de troisième part.
1- Introduction

Le Gouvernement reste conscient du fait que les conditions nécessaires au
développement du secteur minier guinéen, doivent toujours être considérées à la fois
du point de vue de l'Etat, de l'investisseur privé et de la conjoncture Internationale.

Le projet d'usine d'alumine a été initié par la Société 3 PL TRADE SA et le
Gouvernement Guinéen en février 2005 La zone d'implantation du projet est située à
l'Est de la Concession Minière de ACG, entre les préfectures de Fria — Téliméle.
Cette zone ne fait l'objet d'aucun contentieux.

Le projet est composé comme suit :
a) - La première phase objet de la présente Convention

Elle consiste à :

+ L'exploitation minière de bauxite pour une production de 7 millions par an,

+ La réalisation d'usine d'alumine d'une capacité de un million deux cent mille
(1 200 000) tonnes par an dans la partie Nord Est de Fria,

+ La réalisation des Installations portuaires dans la zone de Boffa-Koba,

+ L'extension de la ligne du chemin de fer de Fria,

+ La réalisation des études complémentaires du barrage hydroélectrique du
Konkouré pour une puissance de cinq cents (500) mégawatts,

+ La réalisation des études complémentaires de la fonderie d'aluminium,

L'Investisseur a déjà en sa possession une usine d'alumine en Grèce d'une capacité
de sept cent mille (700 000) tonnes par an qui sera installée en Guinée en portant sa
capacité à un million deux cent mille (1 200 000) tonnes par an. Le volume des
investissements de cette phase est estimé à 1 milliard $ US.
2 Dans le cadre du développement du projet, le Gouvernement a octroyé un permis de
h recherche à la Société 3 PL depuis mars 2005.

b) - La deuxième phase

Cette phase fera l'objet d’une seconde Convention à cause de l'aspect barrage
hydroélectrique dont les études seront réalisées pendant la première phase. Elle
consiste à :

e La réalisation du barrage hydroélectrique sur le Konkouré pour une puissance

de cinq cents (500) mégawatts,
1 e La réalisation de la fonderie d'aluminium d'une capacité de deux cent
L quarante mille (240 000) tonnes par an.
2 il les négociations
ÿ Le Comité Ministériel mise en place par Monsieur le Premier Ministre a supervisé les
: négociations menées par un groupe d'Experts Guinéens qui a négocié avec ceux de
L 3 PL TRADE SA, les aspects suivants ont été pris en compte:
e La qualité des partenaires,

s e L'importance du projet d'une capacité nominale de production de 1,2

millions de tonnes d'alumine par an avec la possibilité d'extension
2 jusqu'à 2,4 millions de tonnes par an,
D L'importance du financement, près d'un (1) milliard US $,

La création de 3 000 emplois pendant la phase de
#, construction et de 1500 emplois qualifiés pendant la phase
L d'exploitation ;
à + __La création de nouvelles installations portuaires dans la zone de Boffa-
r Koba,

j + Le développement du tissu industriel guinéen;
* La contribution au développement communautaire,

ï. + L'impact positif sur le développement communautaire durable par la
es construction des infrastructures pour les services sociaux (hôpital,

écoles, cités, etc),
! + L'amélioration de la crédibilité de la Guinée sur le plan international
_ pour attirer des investissements importants,
: + Le marché international très favorable pour les produits de la filière
il bauxite alumine- aluminium.

=)
s Au terme des négociations, les parties sont parvenues à des consensus sur les
il] dispositions ci-après :

1— La Concession Minière

D Il a été retenu que la Concession Minière sera octroyée sur la base des travaux de
s recherche que l'investisseur devra effectuer dans le périmètre de recherche qui lui a
U été accordé. Dans le souci d'éviter le gel des ressources bauxitiques,.

la délimitation de la superficie sera fonction des besoins en bauxite (exportable et
Lo transformable) estimés à 350 millions de tonnes de bauxite pour toute la durée du Projet
et éventuellement des extensions.
2 - La Participation de l'Etat

Les dispositions de l'Article 167 du Code Minier relatives à la Participation de l'Etat
stipulent que pour les substances d'intérêt particulier (fer, bauxite et hydrocarbures) ;
toute participation de l'Etat doit être faite en numéraire.

Dans le cadre de ce projet, l'Etat aura une participation de 15%.
3 - Le Financement des investissements

La raffinerie d'une capacité de 700 000 tonnes d'alumine disponible en Grèce
constitue 40 % des investissements. Il a été retenu de procéder à l'évaluation de cet
équipement par des experts indépendants au titre des apports en nature.

L'Investisseur s'est engagé à identifier et à mobiliser le financement complémentaire
de 60 % douze (12) mois à compter de la date d'entrée en vigueur de la présente
Convention.

4 - Les Infrastructures

Le projet pendant la phase de construction de la raffinerie utilisera le port de Conakry
pour la réception des équipements et l'exportation des premiers tonnages de bauxite.

L'Etat s'est engagé à accorder à l'investisseur le droit d'accès du chemin de fer de
ACG (Fria). |

L'Investisseur s’est engagé à construire le nouveau port dans la zone de Boffa-Koba.
5- Les engagements des Parties
a) - Les Engagements de l'Etat

Les engagements de l'Etat ont porté sur tous les aspects relatifs aux droits,
autorisations et garanties à accorder aux Investisseurs qui sont nécessaires au
développement du projet notamment :

La coopération des autorités Administratives

La Non expropriation,

La stabilisation Législative,

Les garanties Administratives, Foncières et Minières
Les garanties Economiques et Financières,

Les garanties Bancaires,

ee

b) - Les Engagements de l'investisseur

L'Investisseur s'est engagé à respecter la législation guinéenne dans tous les
domaines nécessaires au développement, à la réalisation et à la gestion du projet
notamment :

+ La réalisation du projet,
e La réinstallation des populations,
e __Le respect de l'Environnement,
| e La gestion du Personnel,
— e Les assurances,
« Les services

u 6 - Le Régime Fiscal et Douanier

2

li a) - Les avantages consentis aux Investisseurs

DJ

C] Compte tenu de la particularité du Projet qui nécessite des investissements qui
‘ auront un impact significatif sur l'économie nationale, notamment le volume des
ei investissements, la construction d'un nouveau port, et la réalisation des études de
3 faisabilité du barrage hydroélectrique et de la fonderie d'aluminium, il a été consenti

i! à Investisseur les avantages suivants :

— Impôt sur les salaires des expatriés au taux de 6 %

Le projet a bénéficié d'une exonération temporaire pour l'Impôt sur les salaires des
: expatriés uniquement pendant la phase de construction qui n'excédera pas 3 ans.
‘1 Cette exonération a été consentie à cause de la grande mobilité et des séjours

- courts du personnel expatrié pendant cette phase.
: — Impôt sur les Bénéfices Industriels et Commerciaux (BIC)
î La Société a bénéficié d'une exonération franche et un allègement sur l'impôt BIC
L. comme suit :
LI
à e La société bénéficiera pour les 5 (cinq) premiers exercices comptables établis,
: à partir de la date de démarrage de la production commerciale d'ure

exonération totale de l'impôt BIC,
: e Au-delà de cette première période visée ci-dessus et pour la période allant du
. 6ème au 10ème exercices comptables inclus, la société acquittera un Impôt
BIC au taux allégé de 5%,
: °__A l'expiration de cette deuxième période, la Société acquittera un Impôt BIC au
taux allégé de dix (10) % de chaque exercice sus mentionné. Soit, du 11ème
. au 15ème exercices,
Li + _ A compter du seizième (16ème) exercice, le taux de d'Impôt BIC sera le taux
es: normal de 35 %,
: °__ Nonobstant ce qui précède, et au cas où l'addition des cinq (5) exercices
il comptables successifs de la première période ferait apparaître un résultat
pe comptable négatif, la Société sera exonérée de l'impôt BIC pour une nouvelle
: période de cinq (5) exercices comptables, allant du sixième (6ème) exercice
‘! comptable au 10ème exercice comptable,
Y e__A l'expiration de cette nouvelle période, la Société acquittera l'impôt BIC sur la
période résiduelle de cinq (5) ans, allant du 11ème au 15ème exercices
comptables, au taux de 20 %.

A b) - Les avantages pour l'Etat
ji!

ÿ La Convention ne comporte pas que des avantages concédés l'investisseur, elle
4 présente aussi des avantages pour la Guinée qui ne figurent pas dans le Code
J Minier, il s'agit de :

- La contribution au développement communautaire
[=

La société paiera une contribution de 0,15% du Chiffre d'Affaire pour le développement
des communautés abritant le projet. .

- La redevance portuaire

La redevance due à l'utilisation des installations du quai sera de 5% du coût de

construction du quai. A titre de comparaison GLOBAL ALUMINA 2,5 % et ALCO/ALCAN
2%.

- La taxe d'enregistrement douanière

Cette taxe a été plafonnée à 100 000 US % au lieu de 20 000 000 de GNF comme le
prévoit la Loi des Finances.

En plus des taxes et impôts mentionnés ci — dessus, tous les autres éléments de
fiscalité du Code Minier s'appliquent au projet.

7- Durée de la convention

La Durée de la Convention est fixée à 75 ans compte tenu de l'activité de transformation

de la bauxite en alumine, celle de la Concession Minière à 25 ans comme le prévoit le
Code Minier

8- Le Régime Juridique

La présente convention est régie par la loi Guinéenne, en cas de différends
d'interprétation, les arbitres auront recours à la Loi Française.

Renonciation de l'Immunité de l'Etat

L'Etat, à la différence des autres Conventions, ne renonce à toutes immunité de
juridiction et à toute immunité d'exécution que pour ses seuls actifs commerciaux et
marchands.

Excellence Monsieur le Président de l'Assemblée Nationale,

Honorables Députés,

Il convient d'attirer votre attention sur l'importance de ce projet. En effet, la valorisation
des ressources bauxites de la zone par la construction d'une raffinerie, la réalisation
d'un nouveau port, le développement du potentiel hydroélectrique du Konkouré et le
partenariat de 3PL Trade SA avec la société CHINA NATIONAL AERO -
TECHNOLOGY IMPORT & EXPORT CORPORATION BEUING COMPANY (CATIC) de
la République Populaire de Chine et l'opportunité qu'offre ce marché des métaux, sont
là des facteurs favorables à un développement rapide de ce projet.

C'est pour cette raison, Honorables Députés, que le Gouvernement sollicite la
ratification de la présente Convention de Basse par votre Auguste Assemblée

Conakry, le 29 Novembre 2005.
+ CCF EF Cr LC

REPUBLIQUE DE GUINEE

Travail - Justice - Solidarité

MINISTERE DES MINES ET DE LA GÉOLOGIE

CONVENTION DE BASE

ENTRE

LA REPUBLIQUE DE GUINEE
ET

LE GROUPE 3 PL TRADE S.A

POUR

LA CONSTRUCTION ET L'EXPLOITATION D'UNE MINE DE BAUXITE
ET D'UNE USINE D’ALUMINE

A

PA FRIA - TELIMELE

coNAKRW le. 02..56embre 2005
EU 4 Ci Ca Ci Cm CC CT

Li

CONVENTION DE BASE

La présente UN ses Ages (ensembles la « Convention ») est établie à Conakry
République de Guinée K....0 2... *ecembre.2005,

entre:
LA REPUBLIQUE DE GUINEE, représentée par Monsieur le Ministre des Mines et de la

Géologie Dr. Ahmed Tidjane SOUARE et Monsieur le Ministre de l'Economie et des Finances
Madikaba CAMARA (ci-après dénommée « l'Etat »),

d'une part,

Le GROUPE 3 PL TRADE Société Anonyme de droit Grec dont le Siège Social se trouve à
Athènes — Grèce 17, Karaoli Dimitriou, Str.141 23 — Lykovrissi, représentée par Monsieur

Nikolas BANASAKIS, en sa qualité de Président, dûment habilité à cet effet, (ci-après
dénommée « l'investisseur »),

d'autre paït,

L'Etat et l'investisseur sont ci-après désignés par le terme « Parties » :
DECLARATIONS PRELIMINAIRES
Attendu que :

1 L'Etat, dans son désir de valoriser les ressources minières par des activités industrielles
en République de Guinée, a décidé que de telles exploitations et valorisations pourront
être entreprises par ou avec l'aide d'investisseurs en vue d'accroître le développement
économique et promouvoir le bien être des populations.

2 L'Etat dans le cadre de cette politique, déclare qu'il entend faire valoriser les importantes
ressources bauxitiques dans la région de Fria et de Télémélé, par leur exploitation, leur
transformation et leur commercialisation. Cette politique entend en outre encourager

l'exploitation de ces ressources minérales et des infrastructures minières mises en place

E par l'État, ainsi que la réalisation d'installations industrielles pour la transformation

Le desdites ressources minérales.

ss: 3 L'Etat et l'investisseur ont précédemment Signé un Mémorandum d'Entente en date du
14 Février 2005 et un Contrat de Valorisation Industrielle le 30 septembre, en vue de
développer un projet de raffinerie dans la région de Fria-Télémélé.

| 4 L'Investisseur déclare avoir en sa possession en Grèce une raffinerie d'une capacité de
700 000 tonnes d'alumine par an qu'il désire dans une première étape, réinstaller en
Guinée en portant capacité à 1 200 000 tonnes environ.

l 5 L'investisseur envisage, dans une deuxième étape, de construire un complexe industrie!
1 intégré qui comprendrait le barrage hydroélectrique sur le KonKouré d'une puissance
- installée de cinq cent (500) méga watts environ destinée à alimenter une fonderie
É d'aluminium de deux cent quarante mille (240 000) tonnes par an.

6 L'Etat possède dans la zone de Fria des Infrastructures de transport (chemin de fer)
! î pouvant être utilisées en commun par l'investisseur et les concessionnaires actuels.

E 7° Pendant la durée de la présente Convention, L'Etat garantit l'investisseur contre tout ce
s qui pourrait interférer dans la jouissance libre, pleine et entière des droits qu'il accepte de
consentir au titre des présentes.

8 L'Etat accepte de concéder à l'investisseur, les activités minières et industrielles, pbjet de

? la présente Convention.
i

C

Lu Cu Ca Ci Es

9 L'Etat et l'investisseur ont initié des discussions pour conclure la présente Convention de
Base qui reflète les principes suivants :

10 L'Investisseur a exprimé le désir de posséder une Concession Minière, en vue de
valoriser la bauxite par son extraction, sa transformation en alumine et plus tard en
aluminium par des opérations de développement minier et industriel en Guinée. Ces
opérations incluent la conception, le développement, le financement, la construction, la
propriété, la gestion, et l'exploitation d'une mine de bauxite d'une capacité totale initiale
minimum de sept (7) millions de tonnes par an d'une Raffinerie d'alumine d'une capacité
de production initiale d'environ 1,2 milions de Tonnes pouvant faire l'objet d'une

. extension et la vente de la bauxite et de l'alumine.

11 L'Investisseur s'engage à mettre en place les infrastructures d'évacuation et d'autres
infrastructures nécessaires au projet, telles que les installations et équipements du quai
et d'entreposage, les équipements et installations requises pour l'utilisation des
ressources en eau, les installations de communication, d'électricité, les logements et
sociales y afférentes, ainsi que l'amélioration des infrastructures existantes et du parc
immobilier construit pour les besoins du projet (le « Projet »).

12 L'Etat comprend et encourage l'Investisseur à s'engager dans cette approche, en vue
d'une utilisation optimale des infrastructures existantes pour la valorisation des
ressources bauxitiques.

13 l'Etat consentira à l'Investisseur le droit exclusif de concevoir, développer, financer,
construire, détenir en propriété, protéger, exploiter, gérer, et d'assurer la maintenance
les Installations du Projet (tel que ce terme est défini ci-dessous) sur les domaines mis à
sa disposition par l'Etat.

14 L'Etat reconnaît que les Activités du Projet dépendent de la possibilité pour l'investisseur
et la Société d'avoir accès aux Infrastructures Existantes FRIGUIA dont la plupart sont la
propriété de l'Etat ou sont sous location-gérance et de les utiliser, pendant la durée du
Projet, (tel que ce terme est défini ci-dessous) situées, notamment, en dehors du
Domaine du Projet. En conséquence, l'Etat s'engage à donner un droit d'utilisation des
Infrastructures Existantes FRIGUIA à l'investisseur et à la Société pour qu'ils puissent les
utiliser dans le cadre du Projet. En outre, l'Etat accepte de garantir à l'investisseur et à la
Société d'effectuer les améliorations nécessaires sur les Infrastructures Existantes de
FRIGUIA aux fins de la réalisation du Projet.

15 ‘Etat dispose dans la zone portuaire de Conakry des domaines qui seront mis à la
disposition de l'investisseur. Celui-ci pourra y aménager en attendant la cons
CS

Li CS Ca Ç ss € Lis CUS

€

a Ça Ce

13 CT

€

du port dans la zone de Boffa-Koba, des installations de stockage, de manutention, de
chargement et de déchargement de bauxite et d'alumine et des différents produits et
intrants nécessaires à ses activités.

16 ‘Investisseur souhaite commencer la construction des Installations du Projet objet de la
présente Convention dès que possible, suivant la réalisation des conditions énoncées
dans la présente Convention.

17 ‘Investisseur déclare avoir à sa disposition toutes les capacités techniques, financières,
technologiques et commerciales requises pour la réalisation, l'exploitation, le
développement et l'extension du Projet.

18 Etat reconnaît que d'autres entités peuvent être invitées par l'Investisseur à investir dans
le Projet, en qualité soit de porteurs de titres (actionnaires), soit de prêteurs.

19 L'Investisseur reconnaît que l'Etat peut prendre une participation dans le Projet.
20 ‘investisseur déclare comprendre les objectifs de l'Etat tels que définis aux présentes.

21 Etat souhaite que les travaux du Projet commencent dans les meilleurs délais et que les
travaux concernant les installations Portuaires et équipements industriels de la raffinerie
commencent dans un délai de cent quatre vingt (180) jours ouvrables à compter de la
date de la ratification de la présente Convention.

22 L'Etat garantit à l'Investisseur, à la Société et ses Filiales pour toute la durée de la
présente Convention et toute prorogation de cette durée, la jouissance libre, pleine et
entière des droits qu'il consent à leur octroyer au titre des présentes.

23 Les Parties confirment leur intention que l'activité de la Société envisagée aux présentes,
soit conduite conformément aux standards internationaux sur une base minière,
industrielle et commerciale efficace et profitable afin d'assurer un développement
rentable, durable, compétitif et un juste retour de l'exploitation des ressources de bauxite
de la région de Fria-Télémélé,

1

CECI ETANT EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :
TITRE l: DISPOSITIONS GENERALES
Article 1 : DEFINITIONS

Pour les besoins de la présente Convention, les termes ont les significations suivantes, à moins
que les Parties n'en disposent autrement:

&ACG » désigne Alumina Company of Guinea qui a conclu en novembre 1999 avec l'Etat le
Contrat de Location Gérance des Installations et équipements Industrielles de FRIGUIA.

« Accord Portuaire » désigne l'Accord à conclure entre l'Etat, Le Port Autonome de Conakry et
l'investisseur etfou la Société et ses Filiales, à l'effet de définir les conditions de réalisation, de
gestion des Installations Portuaires, d'Entreposage et de collaboration.

« Actifs du Projet » désigne les Installations du Projet, tous droits de propriété, droits, titres et
intérêts existant ou à créer, meuble ou immeuble, corporel ou incorporel, appartenant à
l'investisseur ou à la Société, ou mis à la disposition de l'investisseur ou de la Société, accordé
ou loué au bénéfice de l'Investisseur ou de la Société par l'Etat ou par un tiers quelconque, ainsi
que tous les droits accordés à l'Investisseur et à la Société en vertu de la présente Convention
ou de tout autre contrat (y compris les Contrats du Projet) concernant la conception, le
développement, le financement, la construction, la propriété, l'exploitation et la gestion des
différents éléments du Projet y compris et sans que ce qui suit soit limitatif, les profits et revenus
qui résulteront du Projet et qui seront versés ou payables par ou à l'Investisseur ou à la Société
et ses Filiales ou pour leur compte.

« Activités du Projet » est défini au Titre Il des présentes.
« Activités Portuaires » est défini à l’Article 12 des présentes.

« Affiliée » désigne, toute entité, qui, directement ou indirectement, contrôle ou est contrôlée
par-cette entité. Pour les besoins de cette définition, le terme "contrôle" (ainsi que le terme
"contrôlés par’) signifiera la détention directe ou indirecte du pouvoir de prendre ou faire prendre
les décisions de gestion de l'entité en question.

« Améliorations des Infrastructures Existantes FRIGUIA» désigne l'ensemble des
modifications ou extensions nécessaires aux Infrastructures Existantes FRIGUIA, afin de
répondre aux exigences du Projet telles que déterminées par l'investisseur et la Soci

D
bg CES CC

#3 LT

Ce Le LON KE

LT us ET:

Filiales et approuvée par l'Etat.

« Annexes » désigne les documents qui précisent ou complètent les dispositions de la présente
Convention, énumérés en fin des présentes, dont ils font partie intégrante.

« Annexe Fiscale et Comptable» désigne l’Annexe … jointe à la présente Convention.

« Autorisations » signifie tous les actes administratifs, tels que permis, consentements,
approbations, renonciations et exemptions, visas d'entrée, de sortie ou de séjour, licences
d'importation, d'immatriculation administrative, décrets, droits miniers (permis de recherche,
d'exploration et d'exploitation), arrêtés, circulaires, attestations d'exonération d'impôts et Taxes

et autres autorisations sous quelque forme que ce soit, requis en République de Guinée pour
mener à bien les Activités du Projet.

« Autorité » signifie l'Etat et le Gouvemement de la République de Guinée incluant en particulier
tout département ministériel, administration territoriale, organisme ou agence incluant les
commissions foncières compétentes, les autorités portuaires et douanières compétentes
habilitées à agir au nom de l'Etat en vertu des lois guinéennes exerçant un pouvoir législatif,
exécutif, administratif ou judiciaire ou toute entité ayant mandat d'exercer un tel pouvoir.

«Ballleur(s) de Fonds » désigne toute Personne physique ou Morale assurant un financement
directement ou indirectement l'Etat, l'investisseur ou à ses Affliées ou aux entités que
l'investisseur ou ses Affiiées pourront créer pour les besoins des activités du projet, ou toute
société désignée par un (les) Bailleur (s ) de fonds.

« CAF » (Coût, Assurance et Fret) a la signification qui lui est assignée dans les Incoterms
2000.

« CIRDI » désigne le Centre Intemational pour le Règlement des Différends relatifs aux
Investissements.

« Clôture Financière » désigne la date à laquelle toutes les conditions suspensives prévues
aux termes des contrats conclus pour le financement du Projet, (autres que la présentation

d'une demande de tirage de fonds,) auront été remplies à la satisfaction de l'Investisseur, de la
Société et de l'Etat si nécessaire.

« Code Foncier et Domanial » désigne le Code Foncier et Domanial de la République de
Guinée en vigueur à la Date de Signature.

« Code du Travail » désigne le Code du Travail de la République de Guinée en vigye

(

A
AZ

5 Cas LR Cm C7

cg {7

Date de Signature.

$ Code Minier » désigne le Code Minier de la République de Guinée en vigueur à la Date de
ignature.

« Concession Minière » signifie le. périmètre minier délimité par les coordonnées
géographiques qui seront détaillées dans le Décret de Concession Minière pris conformément
aux dispositions du Code Minier et aux besoins de l'investisseur ou de la Société.

« Contrat de Réhabilitation et de Réinstallation » désigne le contrat concernant la
réhabilitation des zones et la réinstallation des personnes affectées par le Projet, à conclure
entre l'Investisseur, la Société, l'Etat et toute autre structure concernée.

« Contrats d'Achat à long terme » désigne tous les actes de transaction d'une durée minimum

de dix (10) ans conclu par l'investisseur avec différents acheteurs afin d'assurer l'écoulement de
l'alumine.

« Contrats du Projet » désigne tous les contrats énumérés à l'Annexe … … aux présentes.

« Contrat d' infrastructures Existantes FRIGUIA » désigne toutes les modalités financières,
de realisation de nouvelles infrastructures, et ou d'améliorations, d'utilisation des Infrastructures
de Existantes FRIGUIA et de gestion par l'investisseur, et la Société, à conclure entre l'Etat,
FRIGUIA, ACG et l'Investisseur et/ ou la Société.

« Convention » signifie la présente Convention de Base qui inclut les Annexes, ainsi que les
Amendements ou Accords complémentaires y relatifs.

« Convention Fiscale Internationale » désigne une convention bilatérale portant sur
l'élimination de la double imposition.

« CPDM » (Centre de Promotion et de Développement Minier) signifie le service public de l'Etat
chargé de la gestion du cadastre minier ou toute autre structure publique ou parapublique qui le
remplacerait.

« Date de Démarrage de la Production Commerciale » est défini à l’Article 7 des pi

« Date d'Entrée en Vigueur » est définie à l'Article 34 des présentes.

« Date d'Expiration » est défini à l'Article 34 des nd ;
8
1i
:
re
2

« Date de Signature » désigne la date de signature de la présente Convention.

« Décret relatif à la Concession Minière » désigne le Décret du Président de la
République octroyant à la Société une Concession Minière.

«Directives de la Banque Mondiale » signifie les normes de protection et de politique
environnementale de la Banque Mondiale ;

« Dommage » est défini à l'Article 19 des présentes.

«Domaine Industriel» signifie le domaine sur lequel seront bâtis à Fria les
Installations et Equipements Industriels dont les coordonnées figurent à l'Annexe …..des
présentes.

« Domaine du Projet » désigne tous les territoires objet de la présente Convention dont la
configuration et la superficie seront déterminées dans son Décret d'octroi. Le Domaine du
Projet, tel qu'il pourra être étendu de temps à autre pendant la durée de la présente Convention,
inclura le domaine où la Raffinerie est située, le Domaine Portuaire Industriel et, la Concession
Minière, ainsi que les terrains réservés ou acquis pour les besoins des Installations du Projet, y
compris les éléments en surface ou en sous-sol, tels que bauxite, eau, terre, sable, arbres et
autres matériaux.

« Domaine Portuaire Industriel » désigne le domaine sur lequel seront bâties les Installations
Portuaires y compris le quai et les Installations d'Entreposage à concéder à l'Investisseur et à la
Société par l'Etat et par le Port Autonome de Conakry qui sera défini dans l'Accord Portuaire.

« Droit applicable en Guinée » désigne l'ensemble de la législation et de la réglementation
guinéennes (lois, ordonnances, décrets, arrêtés, décisions, instructions, codes, jurisprudence,
etc.), y compris toutes les dispositions de l'ordre public guinéen, telles qu'en vigueur à la date
considérée.

« Droits de Douane » désigne les droits de douane, les taxes d'enregistrement, les taxes à
l'importation et à l'exportation (TVA incluse), et les autres taxes et redevances de douane dus
sur l'importation ou l'exportation de biens.

« Employeur » désigne la Société de droit guinéen chargée de réaliser et de gérer les activités
du Projet en Guinée.

«Etat» désigne la République de Guinée; ses démembrements et toutes ept
appartenant ou dont il contrôle le Capital.”

7 |
Las (TT

md CUS CT Ces CT ms

{

‘

« Etudes de Faisabilité » désigne les études économiques, commerciales, techniques, socio-
économiques, environnementales ou démographiques, ainsi que toutes les autres études
considérées comme nécessaires par l'Investisseur et Société pour concevoir, développer,
financer et construire le Projet.

« Extension » désigne le développement, la conception, la construction, le financement, la
détention, la gestion et l'entretien de toute activité destinée à l'augmentation de la capacité des
installations de production de bauxite et d'alumine et celles des équipements y afférents.

« Equipements Portuaires et d'Entreposage » désigne les installations et équipements destinés
au chargement, au déchargement et au stockage de bauxite et d'alumine, des intrants et des
autres produits relatifs au Projet à construire par l'Investisseur et la Société.

« Filiales »

« FRIGUIA » désigne la Société de Patrimoine propriétaire des Installations et équipements
industriels qui sont loués à ACG.

«FOB » (Franco à Bord) a la signification qui lui est assignée dans les Incoterms 2000.
« Force Majeure » est défini à l'Article 38 des présentes.
«Groupe » désigne Third Party Logistics TRADE S.A (3 PL)

«Impôt(s) et Taxe(s) » désigne tout impôt, droit, taxe, taxe sur la valeur ajoutée, droit
de timbre, Droit de Douane, droit d'exportation, prélèvement, redevance et, d'une
manière plus générale, tout prélèvement fiscal ou parafiscal au bénéfice de l'Etat, de
toute Autorité, de toute administration locale, de tout organisme public ou à capitaux
publics, ou organisme public ou privé chargé de la gestion d'un service public ou
investi d'une mission de service public.

€ Infrastructures Existantes FRIGUIA » désigne les infrastructures, existantes de
Friguia. concédées à ACG en vertu du Contrat de Location Gérance, pouvant être
utilisées en commun par l’Investisseur, la Société et l’ACG. précisément le chemin de
fe,r et autres infrastructures qui sont nécessaires à la réalisation des activités du Projet,

« Installations du Projet » désigne toutes les installations et équipements du à
construire, ériger, placées ou situées dans le Domaine du Projet et liées au Projet,
notamment, sans que ce qui suit soit limitatif, la mine, la Raffinerie et les Installations
Portuaires et d’Entreposage, à l'exclusion de toute Amélioration aux Infrastrucf
Existantes FRIGUIA.

os Lu CT

bu
kl
Vi
J
1
Î
:
1
L
k
3

—

«installations D'Entreposage» signifie les installations d'Entreposage réalisées par le

Projet dans l'enceinte du Portuaire Autonome de Conakry dont les modalités sont définies
dans l'Accord Portuaire.

«Installations du Quai » désigne la structure génie civile du Quai qui sera réalisée par
l'investisseur dont la propriété revient à'Etat et la gestion exclusivement concédée à la Société
et dont les modalités sont définies dans l'Accord Portuaire.

« Intrant » signifie tout produit, matière première, et autres biens entrant directement dans le
processus de l'exploitation minière et de la transformation de la bauxite en alumine.

«Investisseur » désigne le Groupe de Sociétés 3 PL TRADE SA

« Jour Ouvrable » signifie tout jour pendant lequel les Départements Officiels y compris les
banques et autres sises à Conakry (République de Guinée), à New York (USA) à Athènes
(Grèce) à Londres (Grande Bretagne) sont ouvertes pour les opérations de virement et toutes
autres transactions se déroulant sur le marché monétaire et ailleurs.

« Juste Valeur de Marché » est définie à la clause 34..1.5 des présentes.
« Loi Applicable » est définie à l'Article 36.4

« Législation en Vigueur » désigne l'ensemble de la législation et de la réglementation
guinéennes (lois, ordonnances, décrets, arrêtés, décisions, instructions, codes, jurisprudence,
etc.), y compris toutes les dispositions de l'ordre public guinéen, telles qu'elles existent à la
Date de Signature.

«Parties et fou Partie» signifient l'Etat etou l'Investisseur.

« Port Autonome de Conakry » désigne l'Agence de l'Etat chargée de la gestion du Port de
Conakry.

« Prêteurs » désigne toute personne assurant un financement à l'investisseur, à la Société ou
à ses Affiliées ou aux entités que l'investisseur, la Société ou leurs Affliées pourront créer pour
les besoins d'une des Activités du Projet ou toute Société désignée par un Prêteur.

« Projet » est défini à l'Article 3 des présentes.

« Raffinerie » désigne l'usine que la Société doit concevoir, financer, construire, , détenir en

propriété, gérer et exploiter aux termes de la présente Convention pour la transformalienfa

bauxite en alumine.

« Redevance Portuaire » désigne tout prélèvement du en raison de l'usage des infrastructures
portuaires conformément à l'Accord Portuaire

« Redevance ferroviaire» désigne tout prélèvement du en raison de l'usage des infrastructures
ferroviaires conformément au Contrat d'infrastructure.

« Régime Fiscal et Douanier » désigne le régime fiscal et douanier prévu aux termes du TITRE
V de la présente Convention et de l'Annexe Comptable et Fiscale.

« SFI » désigne la Société Financière Internationale du Groupe de la Banque Mondiale

« Société » désigne Société de droit guinéen créée par l'investisseur chargé de développer et
de gérer le projet en Guinée.

« Sous -Traitants Directs » désigne tout entrepreneur, fournisseur, prestataire de service ou
autre entreprise choisi(e) par l'investisseur, la Société, l'une de ses Affiliées qui (i) (dans le cas
d'une personne morale) existe valablement, (ii) dispose des compétences requises pour fournir
des services ou des travaux pour les besoins des Activités du Projet et (ii) a conclu avec
l'investisseur, la Société, l'une de ses Affliées un contrat qui soit dans le cadre exclusif du
Projet ; l'identité et la nature des services ou travaux seront communiquées à l' à ja
Signature du contrat de sous-traitance.

nr

ARTICLE 2 : OBJET DE LA CONVENTION

La présente Convention a pour objet de définir les conditions générales économiques,
juridiques, administratives, financières, fiscales, douanières, foncières, minières, maritimes,
environnementales et sociales dans lesquelles les Parties s'engagent à réaliser le Projet.

A cet effet, elle consiste :

@) Pour l'Etat, à consentir à l'Investisseur les droits, facilités et garanties requis à pour
réaliser le Projet, y compris :

= L'octroi de la Concession Minière,

1 Le droit d'utilisation des Infrastructures Existantes FRIGUIA; et

2 Le droit de réaliser le Quai et les installations d'entreposage dans l'enceinte du Port
Autonome de Conakry.

fi) Pour l'investisseur, à concevoir, développer, financer, construire, protéger, exploiter, gérer,
détenir en propriété ou en jouissance et d'assurer [a maintenance de la mine et la raffinerie et

ainsi que les que Installations du Projet pour la production et la commercialisation de la bauxite
et de l'alumine.

(ii) Pour les Parties, à définir les conséquences d'un éventuel non-respect de leurs
engagements respectifs aux termes de la présente Convention.

ARTICLE 3 : DESCRIPTION DU PROJET

3.1 : Le Projet dont l'objet est défini ci-dessus vise l'extraction de la bauxite et la production de
l'alumine pour leur commercialisation et reflète les principes suivants:

Dans une première phase

@) La conception, le développement, le financement, la construction, la jouissance, la
détention en propriété, la gestion, l'exploitation et l'entretien de la mine de bauxite
d'une capacité totale initiale minimum d'extraction de sept (7) millions de tonnes de
bauxite par an et de la Raffinerie, avec une capacité initiale de 1 200 000 tonnes
d'alumine par an que l'investisseur, la Société et ses Filiales pourront portés jusqu'à
2 400 000 tonnes d'alumine.

(Gi) La production de la bauxite et de l'alumine se. fera conformément-à-un plan

calendrier sur la base de délais Lé
Gi) La conception, le financement, la construction, la détention en propriété, la gestion,
l'exploitation et l'entretien des Installations Portuaires et d'Entreposage.

Gv) L'utilisation de tout ou partie des Infrastructures Existantes FRIGUIA,

(v) La conception, le financement, la construction, la détention en propriété ou en
jouissance ,. la gestion, l'exploitation et l'entretien de toute nouvelle infrastructure
complémentaire qui pourrait être nécessaire ou utile au Projet, telles que des routes,
des lignes de chemin de fer, des centrales électriques et des installations de
traitement d'eau.

(vi) La construction d'infrastructures sociales pour le Projet ;
(vi) L'exploration de domaines couverts par la Concession minière et l'exploitation des

ressources de bauxite dans le cadre de la Concession Minière octroyée à la Société
aux fins de leur transformation en alumine :

sl

fi (väüi) Toutes autres activités qui peuvent être accessoires ou utiles à la conduite des
| i Activités du Projet.

ñ 3.2 : Il est entendu que, suivant la signature de la présente Convention, et préalablement à la
D décision de procéder à la construction des Installations du Projet, les Parties conviennent de
= l'exécution, en particulier, des phases successives suivantes:

15

k () Démarrage et réalisation de l'Etude de Faisabilité par l'Investisseur dans le cadre
! du Projet;

L

(i) Identification par l'Investisseur des Institutions de financement susceptibles
d'accorder un financement ainsi que les garanties des risques, assurances et
autres sûretés pour le Projet ; et

Gü) Négociation par les Parties des Contrats et Accords relatifs à la réalisation du
Projet .

i (iv) L'Etat entreprendra, avec diligence, toutes actions requises et donnera les
‘ instructions nécessaires aux Autorités concemées de quelque manière que ce soit
ii dans le Domaine de la Concession, les Activités du Projet (y compris notamment
J les autorisations en matière de transport portuaires et douanières) et les autres
E droits garantis à l'Investisseur et la Société aux termes de la présente ntion

Li afin que lesdits droits soient pleinement respectés ;
ñ .
‘| 14
h
Le

3.3, : L'Etat accepte de notifier avec diligence à l'Investisseur, à la Société et à ses Filiales tout
développement qui pourrait avoir un effet négatif sur l'objet de la présente Convention,
notamment sur les Installations Portuaires et d'Entreposage, les Infrastructures Existantes
FRIGUIA ou le Projet en général.

3.4 L'investisseur s'engage par les présentes à réaliser l'ensemble des actions décrites ci-
dessus selon le calendrier figurant à l'Annexe.…aux présentes.

Dans une deuxième phase

Par application du Contrat de Valorisation Industriel signé le 30 septembre 2005 à Conakry et
faisant partie intégrante de la Convention seront réalisées les actions suivantes :.

+ La valorisation des ressources hydro-électriques par la construction d'un barrage de
grande capacité, permettant la construction d'une centrale hydro-électrique produisant
500 méga watts minimum.

e La réalisation d'une fonderie d'aluminium d'une capacité minimum de 240 000 tonnes
par an.

Etant entendu que, préalablement à l'exécution du projet, les Parties conviennent de
l'exécution des phases successives suivantes :

a) — Identification par Investisseur des Baïlleurs de Fonds susceptibles d'accorder le
financement, incluant la dette et les capitaux prpres ainsi que des garanties de
risques, assurance et autres sûretés pur le Projet.

b) Toutes les étapes visées au présent Article 2 seront réalisées selon un
Chronogramme (qui constituera automatiquement et de plein droit l'Annexe 8 aux
présentes) qui sera susceptible de modifications en fonction de l'évolution du Projet
et e la réalisation effective dans le temps de ces différentes composantes.

TITRE Il : EXPLOITATION MINIERE, PRODUCTION
ET COMMERCIALISATION

ARTICLE 4 : CONCESSION MINIERE

4.1: Afin de garantir à l'Investisseur la sécurité de l'approvisionnement de l'usine de la Société
en bauxite pendant toute la durée du Projet, l'Etat ‘accordera à l'Investisseur et à la Société, une
Concession Minière qui résultera des travaux de prospection effectués par l'investisseur sur le
Permis de Recherche qui lui a été octroyé le 12 mars 2005.

4.2 : La délimitation de la superficie sera fonction des réserves nécessaires aux besoins estimés
à trois cinquante milions de tonnes de bauxite correspondant aux composantes jet
(exportation de bauxite et transformation de la bauxite en alumine) et éventuellement des
extensions et pour toute la durée du Projet.

Par application des dispositions de l'Article 4.1, les coordonnées géographiques délimitant la
Concession Minière seront fixées par le Décret du Président de la République qui sera pris pour
consacrer l'octroi de cette Concession Minière.

ARTICLE 5: SOCIETE D'EXPLOITATION ET PARTICIPATION DE
L'ETAT

5.1 Société d'Exploitation

Afin de mener à bien les activités du Projet, l'investisseur constituera une nouvelle personne
morale conformément à la réglementation en la matière dénommée Hellenic Alumina Industries,
en abrégé HELALIN - Guinée SA (la "Société"). La Société de droit guinéen et ses filiales en
Guinée seront assujetties au droit applicable et seront chargées de réaliser et de gérer le Projet.
Cette Société et ses filiales seront créées dans les quatre vingt dix (90) jours qui suivent la
Signature de la présente Convention.

5.2 La Société sera dirigée par un conseil d'administration nommé par vote majoritaire des
actionnaires. Le Conseil d'Administration nommera un ou plusieurs directeurs généraux
disposant de la pleine responsabilité pour gérer les opérations quotidiennes du Projet.

À compter de la date de constitution de la Société de droit guinéen, la "Société" et l'Investisseur
agiront conjointement et solidairement pour les besoins de la présente Convention.

L'Investisseur et ses affiliés auront une participation de 85 % du Capital Social de la Société.
5.3- Participation de l'Etat

L'Etat aura le droit de souscrire jusqu'à 15 % du Capital Social de la Société (la « Participation
de l'Etat »). Lors de la constitution de la Société, cette souscription de l'Etat sera intégralement
libérée dans les mêmes conditions financières et de délai que celles applicables aux Sociétés du
Groupe 3 PL.

ARTICLE 6 : DROITS D'EXPLOITATION

6.1 : L'Etat reconnaît que l'investisseur etou la Société et ses filiales ont le droit de mener
toutes opérations minières d'extraction de la bauxite, de production industrielle d'aluhtine

commercialisation dans les limites et conditions prévues par la présente Convention.

6.2 : Les Parties sont convenues que l'Investisseur, la Société et ses filiales pourront, pendant la
durée de la présente Convention commercialiser [a bauxite et l'alumine conformément à leurs
besoins et aux dispositions de la présente Convention.

ARTICLE 7 : PRODUCTION COMMERCIALE

7.1 : Exploitation Minière

Le démarrage de la production commerciale de la bauxite Sera effectif lorsque la production de
la mine pouvant faire l'objet d'une exportation commerciale contractuelle aura atteint quarante
cinq mille (45000) Tonnes de bauxite par mois, sur une période continue de quatre (4) mois.

7.2 : Raffinerie d'Alumine

Le démarrage de la production commerciale d'alumine sera considéré comme effectif lorsque
la production de la Raffinerie pouvant faire l'objet d'une exportation commerciale et remplissant
toutes les spécifications contractuelles de qualité, aura atteint quarante cinq mille (45) Tonnes
d'alumine par mois, sur une période continue de quatre (4) mois.

ARTICLE 8: EXTENSION DE LA PRODUCTION

L'Etat reconnaît le droit à l'Investisseur de réaliser une ou plusieurs extensions s'il considérait
cela approprié et conforme à son plan de développement à condition :

8.1 : Extension de la Mine

Toute extension de la mine pour augmenter la capacité additionnelle totale de production
annuelle de la bauxite égale ou supérieure à la capacité initiale totale ; dans ce cas,
l'investisseur, la Société et ses Filiales bénéficient des mêmes avantages fiscaux et douaniers
que pour la période de stabilisation initiale définie à l'Article 22.2 à compter de la date de
démarrage de la production commerciale de cette extension.

Que pour une extension de la mine inférieure à sa capacité initiale totale, les conditions de cette
extension seront proportionnelles au volume de cette extension.

8.2 : Extension de la raffinerie

Que le but de l'extension de la raffinerie soit de porter sa capacité totale à 2 400 00
d'alumine par an, dans ce cas, l'Investisseur et la Société bénéficient des mêmes avantages
fiscaux et douaniers que pour la période de stabilisation initiale définie à l'Article 22.2 à compter
de la date de démarrage de la production commerciale de cette extension.

Que pour une extension de la raffinerie d'une capacité additionnelle inférieure à la capacité
initiale de 1 200 000 Tonnes par an, les conditions de cette extension seront proportionnelles au
volume de cette extension.

L'Etat s'engage à accorder dans le cadre de ces extensions des Domaines nécessaires pour
pere la mise en oeuvre desdites extensions dans les meilleures conditions économiques et
juridiques.

ARTICLE 9 : DROIT D'ACCES DE L'ETAT

9.1 : L'Etat aura le droit d'accès et de visite, pendant les heures ouvrées normales à condition
d'avoir notifié préalablement à la Société par écrit son intention d'exercer ce droit et de ne pas
entraver la bonne marche des opérations industrielles et commerciales de la Société et des
Activités du Projet.

9.2: L'État et ses représentants ne pourront communiquer à des tiers les informations recueillies
au cours de ces visites sans l'accord préalable écrit de la Société.

9.3 : L'Investisseur, la Société et ses Filiales fourniront à l'Etat des rapports périodiques liés à
leurs activités liées du Projet.

ARTICLE 10 : DROIT D'ACCES A LA PRODUCTION COMMERCIALE

10.1 : l'Etat pourra soumettre à l'Investisseur une demande visant à conclure avec la Société ou
l'investisseur un contrat d'achat à long terme relatif à la bauxite et à l'alumine. L'Investisseur ou
la Société examinera cette demande et les Parties auront un délai d'un (1) mois pour négocier
un tel contrat (i) à des conditions financières aussi avantageuses que celles réservées aux
autres actionnaires, à quantité similaire pour des contrats d'approvisionnement d'égale durée et
(i) en tenant compte des impératifs de financement du projet. Si de telles conditions ne peuvent
être obtenues à l'issue d'une période de négociation d'un mois avec l'Etat, celui ci ne pourra
exercer que son droit d'enlèvement proportionnel à sa participation au capital social sans porter
préjudice aux Contrats de vente en cours de validité.

10.2 : Les Parties conviennent en outre que, dans l'hypothèse où une usine de production
d'aluminium viendrait à être construite en Guinée pendant la durée de la présente Convention.
L'Etat aura la possibilité d'acheter de l'alumine auprès dela Société en vertu d'u
d'achat à long terme conformément à l'Article 10.1.

10.3 AUX fins du paragraphe 10.2, l'Etat devra informer la Société et l'Investisseur de
l'établissement de cette usine de production et de ses besoins en bauxite et en alumine au mois
trois (3) ans avant la date de démarrage de la production de ladite usine.

ARTICLE 11 : COMMERCIALISATION.

La Société-aura le droit d'exporter de Guinée, sans restriction, Impôt et Taxe, Droit de Douane
pendant la durée de la présente Convention :

11.1 La production de bauxite destinée à l'exportation conformément aux dispositions relatives
au régime fiscal et au douanier de la présente convention.

11.2 : Toute la production d'alumine

La production de bauxite et d'alumine sera vendue par la Société aux Investisseurs
conformément aux termes des Contrats de Commercialisation et de l'article 10 ci-dessus.

ARTICLE 12 : INFRASTRUCTURES
12.1 : Accès et utilisation des Infrastructures Existantes FRIGUIA,

L'Etat garantit à l'investisseur et à la Société par les présentes, un droit d'accès et
d'utilisation des Infrastructures Existantes FRIGUIA pendant toute la durée de la présente
Convention.

L'Etat s'engage à faire ses meilleurs efforts auprès de ACG en tant qu'actuel Concessionnaire
et utilisateur des Infrastructures Existantes FRIGUIA, pour obtenir en faveur de l'investisseur, la
Société et ses Filiales le droit d'accéder et d'utiliser les Infrastructures Existantes FRIGUIA,
conformément aux besoins du Projet pendant toute la durée de la présente Convention.

À compter de la signature des présentes, l'Etat garantit à l'investisseur qu'il aura le droit d'accès
et d'usage des infrastructures ferroviaires et des installations Portuaires de Conakry:

A cet effet, l'Etat prendra les dispositions nécessaires avec FRIGUIA, le Port Autonome de
Conakry et tout tiers concemé afin que l'investisseur puisse pleinement jouir de ce droit d'accès
et d'usage de la manière la plus efficiente

L'Investisseur et la Société s'engagent à ne pas perturber ni entraver le déroulement normal des
activités de ACG pendant la période de construction et d'exploitation de la min le
raffinerie.

12.2: Amélioration des Infrastructures Existantes FRIGUIA

Infrastructures Existantes FRIGUIA pour lui permettre de transporter les intrants, équipements
et autres hydrocarbures nécessaires à son fonctionnement et à l'évacuation de sa production de
bauxite et d'alumine.

L'Investisseur effectuera ou fera exécuter, en relation avec FRIGUIA, des études appropriées
afin de déterminer les capacités disponibles et les améliorations requises sur les Infrastructures
Existantes FRIGUIA, pour répondre aux besoins du Projet.

Les modalités de l'utilisation, et toutes améliorations et extension requises des Infrastructures
Existantes FRIGUIA, aux fins de la mise en place et de l'exploitation du Projet, seront définies
dans le Contrat d'infrastructure élaboré par l'Etat, ACG et l'investisseur.

12.3 Les Parties conviennent que les conditions relatives à l'utilisation des infrastructures, aux
améliorations et aux extensions à réaliser sur les Infrastructures Existantes FRIGUIA par
l'investisseur seront définies dans le Contrat d'infrastructure qui sera une Annexe faisant partie
intégrante à la présente Convention.

(A compter de la Date de Signature et dans l'attente de la signature du Contrat
d'infrastructure, l'investisseur et la Société auront un droit d'accès et d'utilisation des
Infrastructures Existantes FRIGUIA de manière à pouvoir construire les Installations du Projet et
à réaliser les activités du Projet. A cet effet, l'Etat coopérera pleinement avec ACG, et fera
prendre les dispositions nécessaires vis-à-vis de tout tiers concerné, afin que l'investisseur et la
Société puissent pleinement _ jouir de ce droit d'accès et d'usage de la manière la plus efficace
et sans qu'il y ait d'impacts négatifs sur la réalisation des Activités du Projet et le
fonctionnement normal de ACG.

{il} L'Etat informera par écrit l'investisseur et la Société de tous droits d'accès et/ou d'utilisation
consentis à des tiers sur les Infrastructures Existantes FRIGUIA (ainsi que l'étendue de ces
droits). Une telle information sera communiquée (a) dans un délai de trente (30) jours suivant la
Date de Signature, s'il sagit de tels droits ont été consentis avant la Date de Signature, et (b)
dans un délai de trente jours suivant la date de prise d'effet des droits consentis s'il s'agit de
droits consentis après la Date de Signature mais avant la conclusion du Contrat sur les
Infrastructures Existantes Friguia:

(ii) Au titre des obligations de ACG et de l'Etat aux termes du Contrat d'Infrastrucluté
L:

fera ses meilleurs efforts et coopérera pleinement avec ACG pour veiller à l'exécution complète
et ponctuelle par ACG de ses obligations et l'Etat fera exécuter pleinement et ponctuellement
par ses structures compétentes ses obligations à cet égard.

124: Infrastructures nouvelles

L'investisseur, la Société et ses Filiales auront le droit de réaliser des infrastructures
Supplémentaires leur permettant de connecter la ligne principale du chemin de fer à la zone
industrielle du projet et aux installations portuaires.

Ces infrastructures seront la propriété de l'Investisseur à l'expiration de la convention. La société
transférera la propriété de ses infrastructures à l'Etat à leur valeur résiduelle en cas de
résiliation anticipée de la présente convention, la société cèdera à l'Etat la propriété des

infrastructures moyennant le paiement du juste prix du marché déterminé par un expert
indépendant. .

12.5 : Le Quai et les Entrepôts

En attendu la réalisation par l'Investisseur, la Société et les affiliés des installations du port dans
la zone de Boffa-Koba, l'Etat s'engage à leur accorder un doit d'utilisation des installations du
quai du port de Conakry.

12.5.2 Le Quai
Dispositions spécifiques relatives aux Installations du Quai

Nonobstant les stipulations de l'Article 12 ci-dessus, l'Etat et l'investisseur rechercheront le
financement des installations du quai (i) la Société, construira ou fera construire les installations
du quai (ii) l'Etat détiendra la pleine propriété des Installations du Quai et (ii) accordera à la
Société le droit exclusif d'utiliser les Installations du Quai, ainsi qu'il est plus amplement décrit ci-
dessous.

Les modalités relatives à la conception, au financement, à la construction, à la propriété, à
l'exploitation, à la maintenance, au bail et autres aspects relatifs aux Installations du Quai seront
spécifiées dans l'Accord Portuaire, qui reflétera les principes suivants:

(a) la mise en place et les conditions d'utilisation des Installations du Quai seront
économiquement viables pour l'investisseur, la Société et les filiales, et les modalités du
remet des Installations du Quai devront être acceptables par l'Investis
F, |
21
li (b)  L'Investisseur réalisera la conception, et déterminera les spécifications et l'emplacement,
ni des Installations du Quai, et l'Etat construira ou fera construire les Installations du Quai.
LU (c) l'Etat accordera à la Société et ses filiales un droit exclusif d'utilisation et de gestion des

Installations du Quai pour la durée de la présente Convention et tout renouvellement de
cette dernière; la Société ses filiales auront également le droit d'améliorer les Installations
= du Quai en tant que de besoin pour les Activités du Projet ;
L (d) la Société ses filiales prendront en Charge et paieront les coûts liés à l'exploitation et à la
maintenance des Installations du Quai:

it (e) en échange du droit exclusif d'utilisation des Installations du Quai, la Société ses filiales
es paieront en guise de redevance une compensation à l'Etat comme suit:

() Jusqu'au remboursement complet du prêt contracté par l'Etat dans le cadre du
financement des Installations du Quai, la Société ses filiales devront payer un droit
: d'utilisation égal aux échéances du prêt: et

(i) après le remboursement complet du prêt, la Société ses filiales paieront à l'Etat un
droit d'utilisation annuelle égale à 5% du coût de construction des Installations du

Quai.

1 (il) L'Etat fera ses meilleurs efforts pour obtenir avec l'appui de l'investisseur, de la
Société et de ses filiales, le financement des installations du quai à des taux
concessionnels.

(iv) Cependant, au cas où de telles conditions ne seraient pas obtenues en dépit des

li efforts fournis par les parties, la Société et l'Investisseur se conformeraient aux

— dispositions de l'Article 12.

U 12.5.3 Equipements du Quai

| Les Equipements de chargement et de déchargement qui seront installés sur le quai par

- l'Investisseur seront sa propriété . En conséquence, l'investisseur et la Société ne seront soumis

| à aucune redevance due à l'utilisation qu'ils en feront pendant toute la durée du projet.

LU

12.54 : Installations d'Entreposage

| i .

Le L'Etat, à travers le Port Autonome de Conakry, accordera un domaine dans l'enceinte du port

pour la construction des entrepôts nécessaires au fonctionnement normal du projet. Ces

U Installations d'Entreposage seront la propriété de l'investisseur et de la So ñ

il “

Le
Conséquence, l'investisseur et la Société ne seront soumis à aucune redevance due à
l'utilisation qu'ils en feront pendant toute la durée du projet.

Les modalités relatives à la conception, au financement, à la construction, à la propriété, à
l'exploitation, à la maintenance.et tous autres aspects relatifs aux entrepôts seront spécifiées
dans l'Accord Portuaire qui sera une Annexe faisant partie intégrante de la présente
Convention. Cet accord qui sera signé par l'Etat, le Port Autonome, l'investisseur et/ou la
Société, reflétera les principes énoncés à la clause 12.5.2 des présentes.

12.6 : Extension des Infrastructures

Durant la validité de la présente Convention, et aux fins de la réalisation du Projet, s'il
s'avère nécessaire de mettre en place une infrastructure supplémentaire ou alternative au
port de Conakry autre que celles visées par le présent Article.

l'État accordera à la Société et à ses Filiales tous les droits, garanties et terrains
nécessaires et devra conclure avec tout tiers tout accord nécessaire à cet effet, la Société
réalisera, conformément à la Législation en vigueur, à ses frais, ladite infrastructure qui sera
la propriété de l'Investisseur, si ces infrastructures ne font pas partie des Infrastructures
Existantes FRIGUIA et du Quai.

12.7.3 : Le Chenal

L'Investisseur et la Société auront le droit d'utiliser le Chenal d'accès au Port Autonome de
Conakry.

Les modalités d'utilisation du Chenal et toute autre activité de l'investisseur ou la Société seront
définies dans l'Accord Portuaire qui sera une Annexe faisant partie intégrante de la présente
Convention. Cet accord sera signé par l'Etat, le Port Autonome de Conakry, l'Investisseur et la
Société.

ARTICLE 13 : FRET ET TRANSPORT MARITIMES

Dans la mesure où l'investisseur sera responsable du transport, l'Investisseur s'engage à ce
que la bauxite et l'alumine exportées, soit enlevées par des navires naviguant sous
drapeau guinéen et/ou assimilé à condition que ces navires possèdent un certificat de
maintenance valable émis par la LLOYDS. Les conditions d'assurance, de maintenance
PF seront celles du marché et conforment aux normes internationales.

\
ARTICLE 14 : ACHAT, APPROVISIONNEMENT ET SERVICES

14.1 : L'investisseur, la Société et les Sous-Traitants Directs utiliseront, autant que possible,
des services et des matières premières d'origine guinéenne et des produits manufacturés
en Guinée si l'investisseur etfou la Société considèrent que ces services, matières
premières et produits sont disponibles à des conditions de compétitivité égale en ce qui

concerne le prix, la qualité, les garanties et les délais de livraison à celles pratiquées sur le
marché international.

14.2 : L'utilisation par la Société ou par un Sous-Traitant Direct d'une personne physique ou
morale guinéenne conformément aux stipulations de la clause 14.1 n'entraînera pas
d'obligation pour l'avenir au cas où ladite personne n'arriverait pas à satisfaire les exigences
de la Société ou de ce Sous-Traitant Direct ou si les conditions qu'elle propose ne sont pas

compétitives.
TITRE Ill : ENGAGEMENTS DE L'INVESTISSEUR
ARTICLE 15 : ETUDES DE FAISABILITE

15.1 : Après la signature de la présente Convention, l'Investisseur réalisera l'Etude de Faisabilité
conformément au calendrier des travaux en annexe à la présente Convention.

L'Etude de Faisabilité sera également appropriée pour les Prêteurs concernés aux fins du
financement du Projet.

15.2: L'Investisseur présentera à l'Etat pour approbation, les résultats de l'Etude de Faisabilité,

ARTICLE 16: FINANCEMENT DU PROJET

16.1- L'Investisseur déclare que la valeur de l'usine dont il est propriétaire et qui se trouve en
Grèce constitue l'apport en fonds propres de 40.% pour la réalisation du Projet tel que l'atteste
le document d'évaluation en Annexe.

16.2 : L'investisseur s'engage à identifier, à négocier les accords destinés à l'obtention du
financement complémentaire de 60 % nécessaire à la réalisation du Projet par
l'investisseur et signer ces accords dans un délai de 12mois à compter de la Date
d'entrée en vigueur de la présente Convention sous réserve que :

(i} toutes les Autorisations nécessaires aient été délivrées à l'Investisseur par l'Et

24,
#07

= (i) tous les droits aient été mis à la disposition de l'investisseur par l'Etat conformément aux
termes de la présente Convention et de manière à ce que le Projet puisse être réalisé et ;

(ii) tous les terrains nécessaires aient été transférés à la Société par l'Etat conformément
aux dispositions de la présente Convention.

16.3: L'investisseur pourra faire appel à des partenaires, Financiers, des Industriels
Commerciaux et professionnels pour le développement du projet dans un délai de 12 mois à
compter de la date d'entrée en vigueur de la présente e Convention.

L'Investisseur devra communiquer à l'Etat le plan de financement du projet.

16.4; L'Investisseur s'engage à informer l'Etat de tout retard et difficulté pris dans la
négociation du financement et indiquera à l'Etat les raisons d'un tel retard et dans quelle mesure
ces obstacles peuvent être résolus. Si ces obstacles ne peuvent pas être levés, les Parties se

réuniront afin de se concerter sur l'avenir du Projet et afin que chaque Partie puisse tirer les
conséquences de cette situation.

16.5. : L'Etat accepte de participer activement à ce processus et de répondre
favorablement à toute demande qui pourrait lui être faite à ce titre par l'investisseur ou les
Bailleurs de Fonds à l'exception des garanties financières ou toutes autres sûretés.

16.6. : Sous réserve du respect par l'Etat des dispositions prévues à l'article 16.1 ci-dessus,
l'nvestisseur s'engage à respecter l'échéancier prévisionnelle de réalisation du Projet suivant
le calendrier des travaux en Annexe .

ARTICLE 17 : CONDITIONS RELATIVES AU PERSONNEL
17.1 Embauche

(i) La Société devra employer en priorité des nationaux guinéens pour répondre à ses besoins
en main d'œuvre d'exécution, à la condition que ces personnes remplissent les conditions
établies pour le poste à pourvoir.

(ii) En n'application de l'Article 17 l'investisseur, la Société, ses filiales et les Sous Traitants
Directs auront le droit d'engager et de licencier les salariés quand ils le décideront da
respect du code du travail de la République de Guinée.

Ê
17.2: Personnel Guinéen

Pour la durée de la présente Convention, la Société et les Sous-traitants Directs s'engagent à:

(i) accorder la priorité de l'emploi aux ressortissants guinéens pour satisfaire leurs besoins de

travailleurs qualifiés, sur la base de rémunérations conformes aux standards dans les industries
chimiques et minières de pointe ;

i) accorder l'exclusivité de l'emploi aux ressortissants guinéens pour satisfaire leurs besoins de
Geur non qualifiés, sur la base de rémunérations conformes aux pratiques habituelles en
uinée ;

(ii) pour l'emploi des cadres dirigeants, à compétence égale, la priorité sera accordée aux
ressortissants guinéens

iv) mettre en œuvre un Programme de formation et de promotion pour le personnel guinéen
afin de lui permettre d'acquérir l'expertise nécessaire Pour occuper des positions
opérationnelles et/ou d'encadrement au sein de la Société.

Autres avantages à fournir par la Société

() Accidents du travail : la Société mettra à la disposition des employés de la
Raffinerie les moyens nécessaires pour dispenser les soins de {médecine du travail
et traiter les besoins médicaux qui pourraient être requis ou se présenter dans le
cadre des activités industrielles y compris, la prise en charge des soins médicaux à
l'extérieur et les prothèses qui ne seraient pas disponibles en Guinée.

{i) Soins Médicaux : la Société fournira des installations médicales pour traiter les
blessures et maladies graves , où certaines opérations chirurgicales pourront être
menées, ainsi qu'un dispensaire pour traiter les problèmes médicaux moins graves et
une pharmacie. La Société aura le droit d'exiger que chaque employé et sa famille
proche supportent une partie des frais de traitement afin d'encourager une utilisation
efficace des installations médicales. Pour les besoins de cet avantage, « membres
de la famille proche » désignera l'employé, son ou ses conjoint-{e)(s), leurs enfants
mineurs (âgés d'au moins de 18 ans) et leurs enfants handicapés.

() Ecole : la Société contribuera à la construction d'installations scolaires pour
l'enseignement primaire et secondaire destiné aux enfants des employés de la
Société ; et de la communauté locale. Cette contribution constituera une charge
déductible pour le calcul de l'impôt sur les bénéfices industriels et commerciaux dû |
par la Société.

(iv) La Société créera et entretiendra un centre sportif et de loisirs.
17.3 : Personnel Expatrié

17.3.1. : La Société et ses Affiliées (ci-après dénommé l'« Employeur ») aura toute liberté
d'engager, pour leurs activités de gestion des Installations du Projet etou leurs activités
courantes, du personnel expatrié qui, au seul avis de la Société, sera nécessaire pour
conduire efficacement les Activités du Projet avec succès. Les Autorisations requises pour
ce personnel expatrié seront délivrées par les Autorités compétentes guinéennes en la
matière dans les conditions décrites ci-dessous.

17.3.2. : Un permis de travail sera délivré à titre individuel à chaque expatrié, qu'il soit
employé ou engagé à titre de prestataire, à la demande de l'Employeur. Le permis sera
délivré dans un délai maximum de quinze (15) Jours Ouvrables à compter de la date de
dépôt du dossier complet auprès des services compétents et, en tout état de cause, dans
les délais nécessaires pour la conduite des Activités du Projet, sauf dans des cas
exceptionnels où, pour des raisons objectives et manifestes de sécurité publique, la Société
ayant été entendue, il ne serait pas opportun de délivrer un tel permis.

Le permis de travail sera délivré pour une période renouvelable de trois (3) ans si le contrat
de travail ou de prestation de l'expatrié est à durée indéterminée, et pour la durée du contrat
si celui-ci est à durée déterminée. Le renouvellement du permis de travail s'effectuera dans
les mêmes conditions que celles décrites aux paragraphes précédents du présent Article 17.
3.2

17.33. : Les employés expatriés ainsi que les membres de leur famille conjoint(e) (s) et
enfants à charge) devront également être titulaires d'un visa pour pouvoir entrer et résider
en Guinée. Ce visa sera délivré, à titre individuel, à la demande de l'intéressé ou de
l'Employeur, selon le cas. Le visa sera délivré dans un délai maximum de quinze (15) Jours
Ouvrables à compter de la date de dépôt du dossier complet auprès de l'Autorité
compétente, sauf dans des cas où, pour des raisons objectives et manifestes de sécurité
publique, il ne serait pas opportun de délivrer un tel visa. Le renouvellement du visa
s'effectuera suivant les mêmes procédures que celles décrites aux paragraphes précédents
du présent 17. 3.2

Un visa d'entrée et de sortie multiple de longue durée sera octroyé aux employés expalyi
qu EC

à la demande de l'Employeur.

17.3.4. : L'Etat s'engage, L'Etat s'engage sous réserve de réciprocité, pour la durée de la
présente Convention, à ne prononcer ou à n'édicter à l'égard de l'Investisseur, de la Société,
de leurs Affliées ou des Sous-Traitants Directs aucune mesure impliquant une restriction
des conditions prévues par la Législation en Vigueur concernant :

i) l'entrée, le Séjour et la sortie de Guinée de tout membre du personnel expatrié de
l'investisseur, de la Société, de leurs Afflliées ou de leurs Sous-Traitants Directs, leurs
familles, et de leurs effets personnels ; et

() l'embauche et le licenciement par l'investisseur, la Société ou par leurs Affiliées ou
les Sous-traitants Directs des personnes expatriées de leur choix, quelle que soit
leur nationalité.

17.4 + L'Investisseur et la Société s'engagent
ARTICLE 18 : ASSURANCES

18.1.: La Société assumera les conséquences de la responsabilité civile qu'elle peut
encourir en raison de toutes pertes ou dommages de quelque nature que ce soit, causés au
fiers ou à son personnel à l'occasion de la conduite des activités du Projet, et causés par
Son personnel ou ses matériels, ou les biens d'équipement dont il est propriétaire ou qui
sont placés sous sa responsabilité.

A cet effet la Société souscrira les polices d'assurances requises contre ces tisques auprès
des compagnies d'assurance de son choix offrant les garanties de couverture et
d'indemnisation que la Société juge les plus adéquates.

18.2. : À niveau équivalent de garanties, de prime, de prix et d'engagement de règlement en
devises en ce qui concerne au moins les sinistrés ayant le droit d'être indemnisés en
devises, la Société devra privilégier la souscription des assurances auprès des sociétés
d'assurances guinéennes, à condition que les polices souscrites puissent être réassurées
auprès des sociétés internationales de premier rang oeuvrant dans le domaine de la
réassurance.

ARTICLE 19 : INDEMNISATION

19.1. : Toute Partie qui causerait un préjudice à l'autre Partie dans le cadre de la présente
Ps etfou du Contrat d'Infrastructure, sera tenue d'indemniser celle-ci p

{
préjudice subi.

19.2.: L'indemnisation par la Partie défaillante devra couvrir l'intégralité des dommages
directs subis (« l'indemnisation ». Le terme "Dommage" recouvre tout préjudice direct, tous
coûts, dépenses, intérêts et honoraires d'avocats, de conseillers juridiques et d'experis tous

autres débours encourus dans des limites raisonnables par la Partie ayant subi le
dommage.

19.3: Le montant de l'ndemnisation sera réglé dans les soixante (60) jours ouvrables à
compter de la date de survenance du préjudice résultant de la violation de la présente
Convention. L'Indemnisation sera calculée pendant cette période.

19.4: À défaut d'accord entre les Parties dans un délai de Quatre Vingt Dix (90) Jours
Ouvrables à compter de la réception par la Partie défaillante de la notification de l'autre
Partie invoquant l'impossibilité de réaliser le Projet et/ou les Installations Portuaires et/ou les
Installations et Equipements Industriels et/ou d'exploiter la Raffinerie et/ou d'accéder au
Chenal et de l'utiliser, pour des raisons imputables à la Partie défaillante, l'indemnisation
sera déterminée par un expert international l'Expert ». désigné d'un commun accord entre
les Parties, ou à défaut d'accord par le Secrétariat Général du CIRDI à la requête de la
Partie la plus diligente.

19.5 L'Indemnisation sera réglée uniquement en US dollars ($).

ARTICLE 20 : PROTECTION DE L'ENVIRONNEMENT ET DU PATRIMOINE
CULTUREL

20.1: L'Investisseur et la Société s'engagent à respecter la Législation en Vigueur en matière
d'environnement.

L'Investisseur accepte : |

fi} de conduire toutes Activités du Projet concernant l'environnement
conformément aux Autorisations et à la Législation en vigueur et aux
Directives de la Banque Mondiale applicables et, donnera à l'Etat un droit
d'accès au Domaine de Concession à cet effet, conformément aux
dispositions de l'Article 8 ci-dessus.

(i) Tous les déchets y compris ceux provenant de l'utilisation du charbon
comme combustible, doivent être traités suivants les standards de la

Banque A
{
{ll} Réaliser ou de faire réaliser, les études d'impact du Projet sur le milieu

(iv)

20.2

humain et naturel et sur l'environnement en général et, les rapports relatifs
à ces études incluront des recommandations sur les mesures nécessaires
pour atténuer les impacts négatifs du Projet sur les milieux affectés, ainsi
qu'un programme de remise en état des terrains des zones d'exploitation
ou des mesures compensatoires et un plan de surveillance
environnemental, l'investisseur sera responsable de la mise en œuvre du
programme de remise en état et des mesures compensatoires : et

D'aménager des bassins de Stockage des boues rouges conformément aux
Directives de la Banque Mondiale applicables en la matière.

Pour tout programme d'investissement, la Société mènera des études
d'impact sur les milieux naturel, humain et environnemental de manière
générale [conformément aux standards de la Banque Mondiale]. Le rapport
de ces études comprendra des recommandations quant aux mesures
nécessaires pour éliminer ou atténuer en tout ou partie les impacts négatifs
du Projet sur les milieux affectés, ÿ Compris un plan de surveillance
environnementale et, le cas échéant, un programme de remise en état des
terrains des zones d'exploitation minière ou des mesures compensatoires.

‘En cas de découverte d'un site archéologique ou si, au cours des activités

d'exploration, l'investisseur et la Société mettaient à jour des éléments du
patrimoine culturel national, meubles ou immeubles, ils s'engagent à ne pas

déplacer ou détruire ce site ou ces éléments et à en informer l'Etat sans
délai.

20.3. : L'Etat garantit :

(0)

(i)

it)

qu'il n'a pas connaissance d'un fait quelconque susceptible de porter
alteinte à la mise en œuvre du Projet ou des Activités du Projet ou à la
réalisation effective du Projet ;

que, si l'investisseur n'est pas en mesure d'effectuer la réinstallation des
populations affectées par le Projet en respectant toutes les Directives de
la Banque Mondiale applicables, l'Etat effectuera une telle réinstallation
conformément à toutes les Directives de la Banque Mondiale applicables,
aux frais de l'investisseur.

la sécurisation des zones octroyées au Projet confre toutes occupation
postérieures à l'étude d'impact environnemental

EL a

TITRE IV GARANTIES ACCORDEES PAR L'ETAT

ARTICLE 21 : COOPERATION ET ASSISTANCE DES AUTORITES
ADMINISTRATIVES

21.1 : L'Etat s'engage à faciliter toutes démarches et procédures administratives par tous les
moyens appropriés conformément au droit applicable

€ ) en Guinée et s'engage à fournir toute
l'assistance raisonnable qui seraient nécessaires à la réalisation du Projet, et en particulier :

(} pour tous les travaux de Construction, de développement, d'exploitation et de valorisation
des ressources de bauxite pour la production de l'alumine que l'Investisseur ou la Société
pourrait entreprendre dans le cadre de la présente Convention,

(i) pour la conception, le développement, le financement, la construction, la propriété,
l'exploitation et la maintenance des Installations du Projet et l'accès aux Infrastructures
Existantes Friguia et leur utilisation en vertu de la présente Convention :

(il) pour l'exécution de ses obligations telles qu'elles figurent à la présente Convention, y
Compris, sans que cela soit limitatif, en transférant, sous réserve des stipulations du
Contrat sur le Domaine du Projet, à la Société et conformément à la législation applicable
tous les terrains, en sus du Domaine du Projet, raisonnablement requis par l'Investisseur
pour la conception, le développement, le financement, la construction, la propriété,
l'exploitation, la maintenance et l'entretien des Installations du Projet ; et

(ii) pour l'importation et l'exportation, selon le cas, en utilisant les Installations Portuaires et
d'Entreposage et les Infrastructures Existantes FRIGUIA, sans aucune restriction
quelconque, de tous produits, matières premières, biens ou équipements requis pour les

Activités du Projet, y compris tout ou partie de la production de la bauxite et de la
Raffinerie.

21.2: L'Etat désignera, sans délai, à l'Investisseur et à la Société, les Autorités compétentes
dans chaque domaine concerné afin de leur faciliter l'ensemble des démarches administratives
visées à la clause 21.1 ci-dessus et fera en sorte que lesdites Autorités leur apportent toute
l'assistance nécessaire et délivrent tout permis prévu par le droit applicable en Guinée.

21.3 : L'Investisseur, la Société et ses Filiales auront le droit de procéder, avec la coopération
des Autorités, à tous dépôts et enregistrements qui pourraient s'avérer nécessaires afin de
mieux protéger les droits accordés à l'investisseur et à la Société par l'Etat en vertu
présentes.

1
Eh
1
ss

21.4 : L'Etat s'engage à fournir ou à faire en sorte que soient fournies toutes les Autorisations
nécessaires à l'exercice des droits garantis par la présente Convention dans les délais spécifiés

aux termes des présentes ou, en l'absence de délais spécifiés, de façon ponctuelle et conforme
aux exigences du Projet. -

ARTICLE 22 : STABILISATION LEGISLATIVE

22.1 : L'Etat garantit à l’Investisseur, à la Société, à ses Affiiées et à ses Sous-traitants
Directs le maintien des avantages juridiques, économiques et financiers, fiscaux et douaniers qui
leur sont accordés au titre des présentes pour toute la durée des activités d'extraction de

bauxite, de production d'alumine et de commercialisation sous réserve des clauses 22.2, 22.3
et 224 ci-dessous.

22.2 : Sauf accord contraire des Parties, le Régime Fiscal et Douanier prévu aux présentes
prendra fin de plein droit au vingt-cinquième (25ème) anniversaire de la Date de Démarrage de
la Production Commerciale, sous réserve, cependant, que le régime fiscal et douanier applicable
à l'investisseur et/ou à la Société après cette date (i) ne soit pas moins favorable que les
règles fiscales et douanières de droit commun en vigueur en Guinée à cette date, (ii)
soit, en tout état de cause, aussi favorable pour l” Investisseur et la Société que les
régimes fiscaux et douaniers les plus favorables applicables à cette date à d’autres
investisseurs exerçant dans les mêmes conditions des activités similaires suivant les

.… critères cumulatif ci-après : volume, production et d'investissement, nature du produit

industriel et zone géographique d'implantation) en Guinée ; et (iii) n'ait pas d’impact
négatif sur la rentabilité à venir du Projet.

22.3. Le régime de Stabilisation définit aux clauses 22.1 et 22.2 est valable pour
l'ensemble des activités minières, industrielles et commerciales (extraction de la
bauxite, transformation en alumine et commercialisation bauxite et alumine). Si
l’Investisseur ne réalise pas la raffinerie comme stipulée à l’Article 3 des présentes, les
avantages qui sont accordés à l’Investisseur liés à la raffinerie seront suspendus.

22.4 La stabilisation du régime fiscal et douanier sera renouvelable d’un commun
accord pour une période de 15 ans et par la suite pour des périodes successives de dix
(10) ans conformément aux dispositions de la clause 22.2.

ARTICLE 23 : GARANTIES DE PROTECTION DES ACTIFS ET DE NON-
EXPROPRIATION :

23.1: L'Investisseur, la Société et ses Filiales auront le droit exclusif et la pleine liberté de
détenir en propriété, gérer, entretenir, utiliser, jouir et disposer de toutes les Installati
Projet. L’Investisseur et la Société jouiront de façon pleine et entière de tous les droits
qui leur sont accordés

par la présente Convention ou au titre de tout autre contrat

(notamment les Contrats du Projet) et du droit d'organiser leurs affaires au mieux de
leurs intérêts.

23.2 : L'Etat n'expropriera pas ou ne nationali
Soit par une action directe ou par la mise en place de réglementation

pleine, exclusive et
ses filiales des droits attendus du Projet ou au titre des

23.3 Nonobstant les dispositions de la clause 23.2, au cas où 1
nationaliserait tout ou partie des actifs du Projet,
auront droit à une juste indemnisation couv
conformément au droit international.

’Etat exproprierait ou
l’Investisseur, la Société et ses Filiales
rant l’ensemble du préjudice direct

ARTICLE 24 : GARANTIES ECONOMIQUES ET FINANCIERES

24.1 Sous réserve des dispositions de la présente Convention et de la législation en vigueur,
et pendant la période de sa validité, l'Etat s'engage à ne provoquer ni édicter, aucune mesure

qui constituerait une restriction aux conditions dans lesquelles les dispositions de la présente
Convention permettent :

() l'emploi de personnel expatrié et sa libre circulation en territoire guinéen ;
(ï} le libre choix des fabricants et Sous-traitants Directs :

i) la libre circulation en territoire de la Guinée des matériels et biens ainsi que de toutes

Substances et tous produits provenant des activités de recherche, d'exploitation et de
transformation ;

(iv) la libre importation de pièces de rechange, matériaux, équipements, matières
Consommables et autres biens nécessaires pour le Projet et les Activités du Projet,

(V) l'importation des équipements d'antennes de liaison satellite, suivant la
réglementation en vigueur, et

(Vi) toute autre condition considérée par l’Investisseur et la Société comme
raisonnablement nécessaire à la réalisation du Projet suivant 1
réglementation en vigueur en République de Guinée.

24.2. : L'Etat s'engage à fournir tous les permis et toutes lès Autorisations nécessaires à
l'exercice des droits garantis par la présente Convention dans les délais prévus aux termes
fi de la présente Convention.

[l

ARTICLE 25 : GARANTIES BANCAIRES
25.1 : L'Etat garantit à la Société que :

É ()  L'Investisseur, la Société, et les Affiliées ainsi que leurs Sous-traitants Directs sont
= autorisés à ouvrir et à conserver librement, des comptes à l'étranger en devises

étrangères auprès de banques de réputation Internationale. L'Investisseur, la Société,
h les Affiliés et Sous-traitants directs seront autorisés à tenir des comptes en Euros ou

- en US dollars ($) ou autres dévises (telles le Yen).
CU (Gi) L'Investisseur, la Société, les Affiliés et Sous-traitants directs ne seront pas tenus de
rapatrier en Guinée les montants figurant sur ses comptes en devises à l'exception
É des montants nécessaires aux dépenses de toute nature de l'Investisseurs, la
—. Société, les Affiliés et Sous-traitants directs encourues en Francs Guinéen en Guinée
dans le cadre du Projet, étant précisé que l'ensemble des opérations et mouvements
Li financiers correspondant aux activités de l'Investisseur devra être reflété dans la
comptabilité nationale de la Guinée. La Société communiquera à l'Etat les
L informations, à définir de commun accord entre la Société et l'Etat, relatives aux
Le opérations portant sur ses comptes en devises situés à l'étranger.
! fil} L'Investisseur, la Société ses Affliées et ses Sous-traitants Directs auront droit au libre
transfert, sans restriction, ni coût (à l'exception des frais bancaires normaux), à l'étranger
| des fonds, des dividendes et des produits des capitaux investis ainsi que le produit de la
e liquidation ou de la réalisation de leurs avoirs ou des Actifs du Projet.
L (Vi) Le personnel étranger résidant en Guinée et employé par l'Investisseur, la Société, les

Affliées et Sous-traitants Directs ou toute société de droit guinéen intervenant dans le
i Cadre du Projet, aura droit à la libre conversion et au libre transfert à l'étranger, sans
ss restriction, ni coût (à l'exception des frais bancaires normaux), de tout ou partie des
salaires ou autre élément de rémunération qui leur est dû.

(vi) 25.2 : La Société ouvrira (i) des comptes en monnaie guinéenne en Guinée

aux fins de financer les opérations localés en francs guinéens, en y
maintenant des soldes suffisants pour remplir ses obligations en mo
1 7
=. ‘
Lu
1 |
C

locale, et (ii) des comptes en

devises destines à recevo
Lu alimentant les comptes en monnaie

ir les devises

guinéenne.

(vi) Les Comptes en monnaie guinéenne seront ouverts auprès de banques locales
en Guinée, et les comptes en devises seront ouverts auprèsdu système
bancaire Guinéen. Les opérations locales Comprendront, sans que
l’énumération ne soit limitative: les salaires, les obligations contractuelles
locales, les paiements pour les produits et services locaux, le paiement des
impôts sur le revenu guinéens et d’autres opérations, le cas échéant.

25.3 : L'Investisseur, la Société et les filiales s'engagent à respecter la réglementation des
changes, dès |

orS que cette réglementation est Compatible avec les droits consentis à
- l'Investisseur aux termes de la présente Convention.
: ARTICLE 26 : GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

26.1: Réinstallation de la Population

Sur la base des résultats de l'étude di
: populations) sur financement de l'Inves
F habitants dont la présence sur lesdits tel
ll Construction, d'exploitation et/ou de tran il

= postérieures à l'étude d'impact environnemental ne Seront pas prises en compte pour
l'indemnisation

L'Investisseur, la Société et l'Etat Concluront un Contrat de Réhabilitation
| qui contiendra un plan de réinstallation établi par

! habitants l'indemnisation qui sera prévue dans le
= Réhabilitation et de Réinstallation.

26.2 : Permis requis

n L’Etat garantit à L'Investisseur, la Société

obtenues dans les meilleurs délai
pour la réalisation du Projet.

, etles filiales que toutes les Autorisations seront
S et à des conditions acceptables pour l’Investisseur

26.3 : Engagements et Garanties au titre des Activités du Projet

TK

Conformément à la législation en vigueur,
l’Investisseur ce qui suit :

26.3.1 L'Etat garantit à l'investisseur et la Société que toutes les Autorisations prescrites
par la Législation en vigueur, ainsi que celles prescrites par les Codes Foncier, de
l'Environnement, du Travail, de la Sécurité Sociale, Minier et des Activités Economiques, de
même que toutes leurs annexes seront obtenues dans les plus brefs délais et à des
conditions acceptables pour l'investisseur et la Société pour la réalisation du Projet.

26.32. : Par la présente, l'Etat accorde à l'investisseur et à la Société une concession
exclusive et sans restrictions sur le Domaine de Concession. aux termes de laquelle
l'investisseur et la Société disposeront d'un droit exclusif de réaliser le Projet et de mettre en
place les Activités du Projet dans le Domaine de Concession et, en particulier à la Société,
Sans que ce qui suit soit limitatif à la présente Convention, le droit de :

1 - procéder à tous travaux pour les besoins de l'exploration et de l'exploitation des
ressources bauxitiques dans l'ensemble de la Concession Minière, ainsi que le droit de
transformer ces ressources, de commercialiser le produit en résultant, le droit d'entreposer,
de transporter, de charger et de décharger des matières premières, des produits semi-finis
et finis par tout moyen et le droit de créer des installations pour la préparation, le
regroupement et le traitement de ces ressources bauxitiques ;

2 concevoir, développer, construire, détenir, gérer et entretenir, avec des droits de
propriété pleins et entiers concédés par les présentes, la Raffinerie et, selon le cas, toute
Extension ;

LES

accéder et d'utiliser l'infrastructure et toute autre infrastructure et ce y compris le Chenal,
les routes, voies ferrées, infrastructures de communication, pipelines, lignes de
transmission et autres installations y afférentes et les installations portuaires et
aéroportuaires (quelle qu'en soit la localisation à l'intérieur ou à l'extérieur du Domaine
de Concession) existantes ou à construire qui pourraient être nécessaires selon
l'nvestisseur pour les besoins de la réalisation du Projet ;

4 concevoir, développer, construire, détenir, gérer et entretenir, avec des droits de
propriété pleins et entiers concédés par les présentes, les sites et/ou l'infrastructure
nécessaires pour produire de l'énergie de manière autonome, y compris les stations
électriques et des lignes de transmission, ainsi que les installations y afférentes ;

5 vendre la capacité excédentaire d'électricité à tout opérateur. agréé par l'Etat :

4 .
36

l'Etat s’engage et garantit par les présentes à
Le}

concevoir, développer, construire, détenir, gérer et entretenir, avec des droits de

propriété pleins et entiers, des moyens de transport afin de transporter des produits dans

le Domaine de Concession, tels que des routes, des voies ferrées, des canaux, des
pipelines, des pistes d'atterrissage pour des avions ou hélicoptères privés, du câblage et
des tapis roulants ;

consentir un accès aux terrains situés en dehors du Domaine de Concession et

attenants à l'infrastructure afin d'avoir accès aux équipements etfou aux matériels loués

et à l'eau ;

8 utiliser, éliminer, transformer, niveler le sol dans le Domaine de Concession, ainsi que
toute végétation, arbres, voies d'eau, bâtiments, structures, améliorations ou
obstructions situés sur ou sous le sol du Domaine de Concession, y compris le droit
d'utiliser, développer, construire et exploiter des barrages, des réservoirs d'eau, nappes
et autres ressources en eau ;

9 acheter et utiliser toutes matières premières et d'utiliser les biens et les ressources

(meubles et immeubles) se trouvant sur le Domaine de Concession, ou qui pourraient y

être construits ou qui en font partie, en ce compris, le bois, les ressources en eau, les

matériaux de remblai pour la Raffinerie et les réservoirs, les ballasts pour les voies
ferrée et le sable extrait ;

Ni

10 mener toutes les activités concemant l'utilisation de l'eau, de l'énergie, des matières
premières, l'expulsion de gaz, le rejet et la conservation des déchets liquides et solides
{en ce compris l'eau sale, les boues rouges et la cendre) et la production et
l'entreposage des boues rouges ;

11 sécuriser le Domaine de Concession en installant des barrières où tout autre
équipement sur le Domaine de Concession ;

12 limiter l'accès des périmètres au Domaine de Concession et aux habitations et
installations sociales y relatives si ces habitations et installations se trouvent à l'extérieur
du Domaine de Concession ;

13 exporter etlou d'importer librement (par voie ferrée, maritime, route, air ou tout autre
moyen) toutes matières, biens, équipements, services ou personnel, et d'entreposer,
charger et décharger ceux-ci dans les lieux ou installations relevant du Projet ;

14 Et de mener les Activités Portuaires et toutes activités nécessaires pour les besoins de
développement, de la conception, de la construction, du financement, de la détention,
exploitation et de l'entretien des Installations du Projet ainsi que des Installatio
Portuaïres, des Installations et Equipements Industriels:

=
L (Ci-après désignés collectivement par les « Activités du Projet »).
se 26.4.: L'Etat garantit à l'Investisseur :
Li

se () que les droits garantis à l'investisseur, la Société les filiales aux termes de la présente
{: Convention ont été concédés, garantis et reconnus conformément à la Législation en
… vigueur, que l'Etat devra faire en sorte que soient effectués tous actes nécessaires

ù (a) à la mise en œuvre efficace de la présente Convention et (b) à la libre jouissance

LL: des droits garantis par la présente Convention et par le Contrat d'infrastructure , que

toutes Autorisations requises à cet effet ont été délivrées à l'Investisseur et la Société
: et que toutes autres formalités ou procédures requises par la Législation en vigueur
L ont été effectuées ;

(i)} le maintien de la validité et de l'effet des Autorisations, accordées ou devant être
accordées par les Autorités portuaires et/ou toute personne, entité ou Autorité,
ii nécessaires au développement, à l'accès et à l'exploitation du sol, des cours d'eau, du
h Chenal, de la mer et des infrastructures de quelque sorte qu'elle soient (y compris
l'infrastructure) nécessaires à la mise en œuvre du Projet. Les Autorisations seront
A délivrées conformément à la législation guinéenne applicable en la matière et devront
inclure, sans limitation : l'approbation de l'étude d'impact sur l'environnement, les
permis en matière de décharge d'eau, les permis de droits en matière d'eaux, les
permis de dragage et de remblayage, les permis d'équarrissage, les permis
d'abattage, les permis sur la qualité de l'air, les permis locaux en matière d'électricité,
: de mécanique et de construction, les approbations locales en matière de zonages ou
a autres. Dans les meilleurs délais à compter de la demande de l'investisseur et de la
Société, l'Etat s'engage à délivrer les Autorisations susvisées en matière
environnementale. Les Autorisations seront délivrées avec diligence selon les
procédures en vigueur.

m 26.5.: L'Etat déclare et garantit que les terrains et le sous-sol compris dans le Domaine
de Concession et dans la Concession Minière et les droits y afférents concédés et acceptés
| aux termes des présentes ont été concédés et garantis conformément à la Législation en

- vigueur et que le Domaine de Concession et lesdits droits resteront valables et en vigueur
| de manière exclusive, pendant toute la durée de la Convention, sans aucune restriction de
L quelque sorte que ce soit qui serait susceptible d'affecter négativement l'exploitation par la

Société de ses droits relatifs à la mise en œuvre et à la réalisation du Projet et à la
ji réalisation des Activités du Projet et des Activités Portuaires.

g L'Etat déclare et garantit que tout terrain nécessaire au Projet et aux Activités du Projet
Le sera réservé par les Autorités à l'investisseur et à la Société de manière à ce

l'infrastructure nécessaire puisse être construite et exploitée en temps voulu et puisse être
utilisée (de même que les terrains) par l'investisseur la Société et ses Filiales de manière

exclusive, Sous réserve que le partage n'affecte pas de manière négative la poursuite
efficiente du Projet.

Dans la mesure où les terrains nécessaires pour les Activités du Projet sont des terrains
privés, l'Etat négociera, conformément à la législation applicable, l'achat desdits terrains au
juste prix du marché et si ces négociations sont infructueuses, l'Etat usera de ses
prérogatives de puissance publique pour acquérir ces terrains qui seront alors transférés à
l'investisseur et la Société ; l'Etat transférera alors ces terrains à l'investisseur dans une
période de temps permettant la progression, dans les délais fixés, des Activités du Projet,
dans des conditions permettant à l'investisseur, la Société et ses Filiales de bénéficier et de
jouir de tous les droits attachés au statut de propriétaire à part entière. Toute procédure
d'expropriation affectant un tiers sera mise en place par l'Etat avec diligence, conformément
aux clés de valorisations prévues par les dispositions du Code Foncier et Domanial- en
vigueur à la date des présentes.

26.6.: L'Etat déclare et garantit à l'investisseur et la Société qu'il a pris toutes les
dispositions et donné les instructions nécessaires auprès des Autorités concernées, à
quelque titre que ce soit par le Domaine Portuaire et les Activités Portuaires, y compris les
Autorités responsables en matière de transport, de port et douanières, afin que les droits
accordés à l'investisseur la Société en vertu des présentes soient intégralement et
constamment respectés, pendant la durée des présentes notamment en matière de terrains,
voies d'eaux, Chenal, eaux maritimes et ligne de chemin de fer principale concernés par les
Installations et Equipements Industriels et les Installations Portuaires.

TITRE V : REGIME FISCAL ET DOUANIER
ARTICLE 27 : DISPOSITIONS GENERALES |

27.1 : Compte tenu des particularités du Projet qui nécessite des investissements d'une ampleur
exceptionnelle, en particulier en matière d'infrastructures valorisantes pour l'économie nationale,
les dispositions du présent TITRE V ainsi que l'Annexe Comptable et Fiscal définissent le
Régime Fiscal et Douanier. Ce Régime Fiscal et Douanier privilégié dont bénéficie l'investisseur,
la Société les filiales et les Sous - traitants directs est applicable à compter de la Date d'Entrée
en Vigueur jusqu'à l'expiration de celui-ci conformément aux dispositions de la clause 22.2 des

présentes.

27.2: À l'exception des Impôts et Taxes, des Droits de Douane et des Droits d'Enregistrement

et Taxes superficiaires expressément mentionnés dans la présente Convention et qui s

Less

| (

applicables selon les conditions figurant dans la présente Convention et ses Annexes, la
Société, l'Investisseur et les Sous-traitants Directs ne seront soumis à aucun autre Impôt et
Taxe ou Droit de Douane pendant la durée de la stabilisation législative définie à la clause 22.2
de la présente Convention.

27.3. : Taxe sur la valeur ajoutée

La Société, l'investisseur et les Sous-Traitants Directs Seront exonérés de taxe sur la valeur
ajoutée (« TVA ») sur toutes les importations directement liées aux Activités du Projet.

L'Investisseur et la Société seront également exonérés de taxe sur la valeur ajoutée sur tous les
achats ainsi que pour toutes prestations liées aux Activités du Projet quelle que soit la nationalité
et/ou la résidence du fournisseur ou du prestataire ; il en ira de même pour tout Sous-Traitant
Direct étranger ou guinéen intervenant pour le Projet en Guinée, ladite exonération ne
S'appliquant que pour les achats et prestations liés aux Activités du Projet. Les attestations
d'exonérations, visées par l'Administration Fiscale ou Douanière Guinéenne, seront transmises
par la Société aux différents prestataires, fournisseurs et Sous- Traitants Directs.

ARTICLE 28 : REGIME FISCAL APPLICABLE A LA PHASE DE
CONSTRUCTION

À compter de la Date d'Entrée en Vigueur et jusqu'à la Date de Démarrage de la Production
Commerciale, l'Investisseur, la Société, ses Filiales ainsi que ses Sous-traitants Directs seront
exonérés de tout Impôt et Taxe, y compris la TVA, pour tous les travaux et activités liées au
Projet engagés pendant cette période quelle que soit la date effective de paiement, à l'exception
de ceux qui sont précisés de manière exhaustive ci-dessous:

28.1: Retenue à la source sur les salaires

28.1 L'Investisseur, la Société et ses Filiales et les sous-traitants directs devront appliquer,
conformément à la législation en vigueur, une retenue à la source sur les salaires des
travailleurs de nationalité guinéenne.

La Société appliquera également une retenue à la source au taux de dix pour cent (10%) sur les
salaires versés par la Société à son personnel expatrié présent en Guinée pendant plus de 183
jours au cours d'une année Civile, libératoire de tout impôt sur le revenu dû par ce personnel
expatrié.

Les retenues visées ci-dessus seront Supportées par les employés et reversées par la Société,
ses filiales et les Sous Traitants Directs à l'Etat. VA
28.2 : Cotisations de sécurité sociale

L'Investisseur, la Société et ses Filiales et les sous-traitants directs paiera la part patronale des
cotisations de sécurité sociale, conformément à la Législation en Vigueur, sur les salaires de
tout le personnel Guinéen, la part ouvrière étant à la charge des employés. Les coûts médicaux
personnels pris en charge par la Société (CNSC)et les Sous Traitants sont remboursés à ceux-
ci par la Caisse Nationale de la Sécurité Sociale selon la réglementation en vigueur.

28.3 : Taxe unique sur les véhicules

28.3.1La Société paiera la taxe unique sur les véhicules au taux en vigueur à l'exception des
véhicules et engins de chantier utilisés pour les Activités du Projet.

28.3.2 Les Impôts et Taxes énumérés aux clauses 28.2 à 28.4 sont à la charge de la Société,
des ses Filiales et de ses Sous-traitants Directs, selon le cas, et sont déductibles pour le calcul
de l'impôt sur les bénéfices industriels et commerciaux.

ARTICLE 29 : REGIME FISCAL APPLICABLE À LA PHASE D'EXPLOITATION ET DE
TRANSFORMATION

Au cours de la période des opérations d'exploitation et de transformation, l'investisseur, la
Société, et les Sous -Traitants Directs seront exonérés de tout Impôt et Taxe, à l'exception des
Impôts et Taxes visés à l'Article 28 ci-dessus et des Impôts et Taxes énumérés ci-après :

29.1 : Contribution au développement local

À compter de la Date de Démarrage de la Production Commerciale la Société sera assujettie à
une contribution annuelle au développement local à un taux de 0,15% du chiffre d'affaires. Cette
contribution au développement local est déductible pour le calcul du résultat imposable.

Les conditions d'utilisation de cette contribution au développement local seront définies d'un
Commun accord entre les Parties aux présentes et les communautés locales bénéficiaires

29.2: Taxe, Droits et Redevance minières

29.2.1 Taxe Minière sur la Bauxite

La Société sera assujettie à la taxe sur la bauxite exportée aux taux de 10 % de la valeur FOB
Bauxite CBG, conformément aux dispositions de l'article 139 du Code Minier.

29.2.2 Taxe Minière sur la Bauxite transformée en Alumine 4
La Société sera assujettie à la taxe sur la bauxite transformée en alumine au taux de 5% de la
valeur FOB Bauxite CBG, conformément aux dispositions de l'article 139 du Code Minier.

29.2.3 Droits fixes et Redevance Superficiaire

la Société sera assujettie au paiement des droits fixes et de la redevance superfciaire
conformément aux dispositions des Articles 137 et 138 du Code Minier.

29.3: Impôts sur les Bénéfices Industriels et Commerciaux (BIC)

1) La société bénéficiera pour les 5 {cinq) premiers exercices comptables établis à partir de la
date de démarrage de la période écoulée d'une exonération totale de l'impôt BIC.

2) Au-delà de cette première période visée ci-dessus et pour la période allant du 6ème exercice
comptable au 10ème exercice comptable inclus, la société acquittera un impôt les bénéfices
industriels et commerciaux (BIC) au taux allégé de 5%.

3) A l'expiration de cette deuxième période, la Société acquittera un impôt sur les bénéfices
industriels et commerciaux (BIC) au taux de dix (10) % de chaque exercice sus mentionné. Soit,
du 11ème exercice au 15ème exercice.

Il reste entendu que les exercices visés ci-dessus devront faire l'objet d'un rapport d'audit
comptable soumis par le Commissaire au Compte de la Société

au Conseil d'Administration et approuvé par ce dernier afin de permettre l'application effective
de ces dispositions visées au présent Article.

4) À compter du seizième (16ème) exercice le taux de d'impôt sur les bénéfices industriels et
Commerciaux de 35 % sera acquitté par la Société, ses Filiales et ses Sous-traitants Directs.

5) Nonobstant ce qui précède, et au cas où l'addition des cinq (5) exercices comptables
successifs de la première période ferait apparaître un résultat comptable négatif, la Société sera
exonérée de l'Impôt sur les Bénéfices Industriels et Commerciaux (BIC) pour une nouvelle
période de cinq (5) exercice comptable allant du sixième (6ème) exercice comptable au dixièms
(10ème) exercice comptable.

A l'expiration de cette nouvelle période, la Société acquittera l'Impôt sur les Bénéfices Industriels
et Commerciaux sur la période résiduelle de cinq (5) ans ( allant du 11ème au 15ème exercicz
comptable au tau de 20 »/ .

f F.
Il'est précisé que les dispositions du présent Article 293 s'a

ppliquent exclusivement à la
production d'alumine telle qu'envisagée

par l'Article 3 de la présente Convention.

S'agissant de la bauxite et de son exportatio, les dispositions du Code Minier S'appliqueront pour
l'Impôt sur les Bénéfices Industriels et Commerciaux (BIC), à l'instar des autres industries du
genre.

Le régime Fiscal et Douanier applicable à la deuxième Phase production de l'aluminium (barrage
hydroélectrique et fonderie) fera l'objet de convention spécifique. |

29.4: Retenue à la source sur les règlements d'honoraires et de prestations des

Entreprises et Personnes étrangères.

Une retenue à la source au taux de 10%
revenus est faite sur les règlements d’ho:
personnes étrangères non établies en Guiné
une période excédant cent quatre vingt trois
civile.

libératoire de tout autre impôt sur les
noraires et de prestations entreprises et

€ pour des travaux réalisés en Guinée pendant
(183) jours ouvrables au cours d'une année

Ces retenus sont à la charge des prestataires et des Sous traitants et seront reversées
à Etat par la Société, ses Filiales et ses Sous-traitants Directs.
29.5 : Impôt sur le Revenu des Valeurs Mobilières

L'Investisseur, la Société et leurs Afiliées seront soumis à un Impôt sur les Revenus des
Valeurs Mobilières, au taux de 15 % des bénéfices distribués et tantièmes. Tous

Cet impôt sera du par l'investisseur avec le taux de 15 % jusqu'à à la conclusion d'une
Convention fiscale internationale de non double imposition entre la République de Guinée et le

pays de l'Investisseur, le taux de la retenue à la source applicable sera conforme à celui défini
dans ladite Convention.

29.6. : La retenue à la source sur les loyers

La retenue à la source sur les loyers au taux de quinze pour cent (15%) des loyers versés
aux personnes physiques propriétaires d'immeubles pris en location. Cette retenue est à la
Charge du bailleur et est reversée par la Société pour le compte des bailleurs.

29.7 : Un versement forfaitaire au taux de six pour cent (6 %) des salaires

Un versement forfaitaire au taux de six pour cent (6

%) des salaires versés en Guinée et
hors, Guinée sera effectué par la Société à l'Etat.

Ce versement est à la charge
ET

F7

L:
DE]
—

:
=
£
É
L

:
s:
fi
té
L

société, ses Filiales et ses sous-traitants directs et est déductible du revenu imposable de
celle-ci"

29.9: Taxe sur les Contrats d'Assurance

Taxe sur les contrats d'assurance conformément à la législation en vigueur:à l'exception des
engins de chantier.

29.10: Régime d'amortissement

Tous les biens corporels et incorporels inscrits aux Actifs du Projet, ainsi que ceux mis à la
disposition dans le cadre d'une occupation du domaine convenues entre les Parties, de la
Société, ouvrent droit en sa faveur à l'amortissement fiscal conformément aux termes du
présent TITRE V et de l'Annexe Comptable et Fiscale et du Code Général des Impôts
guinéens. Le montant des amorlissements fiscaux sera calculé selon le régime
d'amortissement prévu par l'Annexe Comptable et fiscal et par la législation en vigueur.

29.11: Report déficitaire

Les pertes encourues par la Société pourront être reportées comme suit :
Les pertes d'exploitation peuvent être reportées, sur les cinq (5) exercices suivant la
constatation du déficit.

(i) Les déductions liées aux amortissements dépréciations peuvent être reportées par la
Société indéfiniment.

29.12: Calcul du résultat imposable

(} Sauf disposition contraire de la présente Convention et notamment l'Annexe Fiscale, le
résultat imposable est déterminé conformément à la législation applicable.

ii) Toute transaction conclue entre l'Investisseur, la Société et leurs Affiliés sera
considérée comme conclue à distance, si tel n'était pas le cas, l'Etat aura le droit de
procéder à un redressement fiscal.

29.13 : Déductions du revenu imposable
Sont notamment déductibles du revenu imposable les éléments figurant à l'Annexe

Comptable et Fiscale, ainsi que le montant total des intérêts et autres rémunérations et frais
dus par l'investisseur ou la Société au titre des prêts et avances souscrits incluant
intérêts générés par les comptes courants d'associés.
29.14 : Provision pour reconstitution du gisement

La Société si elle le souhaite, Pour constituer une provision d'un montant maximum de dix
pour cent (10 %) du bénéfice imposable, à la fin de chaque exercice, en franchise d'impôt
Sur le revenu imposable :

- en cas d'exercices bénéficiaires, cette provision pourra être employée dans les deux
(2) ans suivant sa constitution, faute de quoi elle sera reprise dans le résultat de l'exercice.
Toutefois, dans l'hypothèse où, à l'issue du troisième exercice, les résultats de la Société
seraient déficitaires, cette provision pourra être reportée à nouveau pour pouvoir être
utilisée dans le cadre d'un exercice bénéficiaire.

29.15 : Crédit d'investissement

La Société bénéficiera d'un crédit d'investissement représentant cinq pour cent (5%) de tout
investissement réalisé en cours d'exercice. Cette allocation est considérée comme une
charge déductible pour le calcul du bénéfice imposable.

Pour le cas où la Société posséderait une participation dans une ou plusieurs sociétés ayant
investi dans des infrastructures nouvelles qui n'existeraient pas à la date de la signature des
présentes et qui seraieni nécessaires au Projet et directement ou indirectement financées
en tout ou en partie par ce dernier, la Société pourra au prorata de sa participation au
capital de cette ou de ces sociétés, consolider leur résultat positif ou négatif avant impôt
avec Son propre résultat positif ou négatif et réciproquement.

ARTICLE 30 : REGIME DOUANIER APPLICABLE
30.1: Allégements douaniers applicables à la Phase de Construction

À compter de la Date d'Entrée en Vigueur, l'investisseur, la Société et les Sous-Traitants
Directs bénéficieront, pour les Activités du Projet, d'une exonération des Droits de Douane
sur l'importation et la réexportation (sans toutefois limiter le caractère général de ce qui
précède) des équipements, machines lourdes, matériels, importations opérationnelles (telles
que chaux, caustique, floculants, acides), matériaux, gros outillages, engins et véhicules à
l'exception des véhicules de tourisme et des denrées alimentaires. En cas de revente en
Guinée des biens et équipements ayant bénéficié de l'exonération, les Droits de Douane
applicables deviendront exigibles. Les pièces détachées, lubrifiants, charbon et carburants
(à l'exception de l'essence) nécessaires aux biens d'équipement sont également exonérés.
En cas d'arrêt du Projet, quelle qu'en soit la cause, l'ensemble des biens, équipeme
machines utilisés dans le cadre du Projet pourront être exportés en dehors de Guinée en
franchise d'impôts et Taxes de toute nature.

Toutefois, les biens mentionnés ci-dessus seront assujettis au paiement à la douane d'une
taxe d'enregistrement, au taux de 0,5% de la valeur CIF des biens importés, étant entendu

que le montant total de la taxe d'enregistrement ainsi imposée ne pourra pas dépasser
100.000 USD par an.

Les Travaux d'extension bénéfieront des mêmes avantages.

30.2 : Admission Temporaire

Les équipements, machines, appareils, véhicules utilitaires et de transport, engins, groupes
électrogènes importés par l'Investisseur, la Société, les Affiliés et les Sous-Traitants Directs
et destinés aux travaux de construction, sont placés sous le régime douanier de l'admission
temporaire et ne sont soumis à aucun Impôt et Taxe pendant la durée desdits travaux.

À la fin de la réalisation des travaux, les articles ainsi admis temporairement peuvent être
réexportés, sans application d'un aucun Impôt.

30.3 : Exonération Douanière applicable à la Phase d'Exploitation et de
Transformation

À compter de la Date de démarrage de la Production Commerciale, la Société et les Sous-
traitants directs seront tenus, pour leur activité liée au Projet, d'acquitter les droits et taxes

douaniers en vigueur à la date de la signature de la présente Convention à l'exception de ce
qui suit.

(Un droit d'entrée au taux unique de 5,6% de la valeur FOB sur les biens tels que les
équipements, matériaux, gros outillages, engins ou pièces de rechange, tels que définis
dans la liste minière ; et

{i) Une taxe d'enregistrement au taux réduit de 0,5% dans les mêmes conditions que pour
la Phase de Construction telle que décrite à la clause 30.1 ci-dessus, étant entendu que le
montant total de la taxe d'enregistrement ainsi imposée et des taxes d'enregistrement
payables au titre des autres stipulations du présent Article 30 ne pourra pas dépasser
100.000 USD par an. Il reste entendu que les biens ne figurant pas sur cette liste minière
seront assujettis au droit commun.

: *
Une taxe d'enregistrement au taux de 0,50 % de la valeur FOB sur les matières premi
A ET

C =

et les consommables tels que la soude caustique, la chaux, l'acide sulfurique et les
floculants étant entendu que le montant de cette taxe ne pourra dépasser 100 000 US$

30.3.1. : La Société, ses Filiales et ses Sous-traitants Directs établiront une fois par an, une
liste des équipements, matériaux, gros outillages, engins, véhicules utilisés pour les besoins
miniers et industriels, (à l'exception des véhicules de tourisme) ainsi que les carburants (à
l'exception de l'essence), lubrifiants, autres produits pétroliers, charbons et matières
premières et consommables (à l'exception des denrées alimentaires) à importer et
S'engagera à ce que ces produits soient exclusivement utilisés pour les besoins du Projet.
Cette liste après avoir été transmise au Centre de Promotion et de Développement Minier,
fera l'objet d'une publication par arrêté ministériel conjoint du Ministère des Finances et du
Ministère des Mines, dans un délai maximum de quinze (15) jours. Elle pourra être
complétée, en tant que de besoin, au fur et à mesure de l'avancement du projet; des
Arrêtés complémentaires seront pris selon les mêmes procédures.

En cas de revente en Guinée par l'importateur d'un bien importé en admission temporaire,
ce bien sera soumis aux Droits de Douane qui seront payés conformément aux dispositions
du Code Minier.
30.4: Conditions d'importation des Produits Pétroliers et du Charbon

nécessaires aux Activités du Projet

30.41: Les produits pétroliers (à l'exception de l'essence) nécessaires à la réalisation du
Projet peuvent être importés par la Société et doivent être conformes aux spécifications en
vigueur, étant entendu que la Société est exonérée des impôts, droits, taxes et redevances

(la TVA comprise) sur les produits pétroliers importés appartenant à la deuxième catégorie
définie à ‘Article 153 du Code Minierl.

304.2: L'Autorisation d'importer des produits pétroliers est délivrée pour une durée
déterminée par les Autorités guinéennes. Cette Autorisation sera renouvelée autant de fois
que nécessaire pour les besoins du Projet, mais n'est ni cessible ni transmissible.

30.4.3: L'entrée des produits pétroliers sur le territoire guinéen doit se faire exclusivement
par voie maritime, et sous réserve que la Société dispose des installations logistiques
agréées par l'administration et conformes à la spécificité des produits pétroliers à stocker.

Pendant la période précédant la mise en place d'installations logistiques pour le stockage de
produits pétroliers, la Société, ses Filiales et ses Sous-traitants Directs aura la possibilité

d'acheter les produits pétroliers sur le marché local la structure des prix applicabl
secteur minier.

30.44: Les produits pétroliers importés par la Société, ses Filiales et ses Sous-traitants

Directs seront destinés à leur consommation exclusive. Ils ne peuvent pas être cédés par la
Société à des tiers.

30.45 : Sous réserve des dispositions de la clause 18.2 des présentes, la Société, ses
Filiales et ses Sous-traitants Directs doivent en outre souscrire auprès d'une compagnie

d'assurance une assurance en responsabilité pour les dommages que les produits pétroliers
importés pourraient causer sur le territoire guinéen.

30.4.6 : Les carburants, lubrifiants et autres produits pétroliers importés appartenant à la
4ème catégorie, visés à l'Article 153.4 du Code Minier sont acquis selon la structure des
prix applicables au secteur minier,

30.5: Conditions d'importation des Explosifs Industriels nécessaires aux
Activités du Projet

30.5.1 : : La Société pourra importer les explosifs industriels aux fins de la réalisation du
Projet, étant entendu que la Société est exonérée des Impôts (la TVA comprise) ;

30.5.2. : La Société devra informer à l'avance les autorités compétentes de l'Etat de ses
besoins, du planning prévisionnel d'importation et des caractéristiques des explosifs ou
utiliser les sociétés de la place agréées pour ce genre d'activités ;

30.5.3 : Les explosifs importés par la Société seront destinés à sa consommation exclusive.
Ils ne peuvent pas être cédés par la Société à des tiers ;

30.5.4. : la Société respectera à cet effet les règles de sécurité généralement admises, ainsi
que les normes et règles de sécurité en vigueur en République de Guinée dans le transport,
le stockage et l'utilisation des explosifs.

30.6: Procédures de notification pour l’Exonération

La Société préparera, après la fin de chaque année, une liste des équipements, matériaux,
pièces de rechange, gros outillage, engins, véhicules utilisés aux fins d'opérations minières
ou industrielles ainsi que les carburants (à l'exception de l'essence), lubrifiants, autres
produits pétroliers, charbon et matières premières et consommables (à l'exception des
denrées alimentaires) importés et s'assurera que ces produits ont été utilisés exclusivement
aux fins du Projet. Cette liste, après avoir été transmise au CPDM, sera publiée par arrêté
ministériel conjoint du Ministère des Finances et du Ministère des Mines, dans un

maximum de quinze (15) jours. 7

ARTICLE 31: REGIME FISCAL DOUANIER APPLICABLE AUX
EXTENSIONS DU PROJET

31.1. : Les Parties conviennent que durant la période initiale de Stabilisation (25 ans), si
l'Investisseur prenait la décision de procéder à l'extension de la capacité nominale de
1 200 000 tonnes à 2 400 000 tonnes par an, cette décision donnera lieu au même Régime
Fiscal et Douanier que celui défini aux Arlcles 28 à 33 pour une période supplémentaire
Correspondant à celle appliquée à l'investissement initial,

31.2 : Par conséquent, les Stipulations des Articles 28 à 33 S'appliqueront à l'Extension

Visée à la clause 31.1 à partir de la date démarrage de la production commerciale de cette
Extension.

ARTICLE 32 : PRINCIPES COMPTABLES : CALCUL DES IMPOTS ET TAXES

32.1 : Règles comptables et période comptable

Compte tenu des spécificités du projet, l'investisseur, la Société, ses Affliées et ses Sous-
traitants Directs seront autorisées à tenir en Guinée leur comptabilité en US dollars ($),
mais dans le respect des principes des comptables et fiscaux à l'annexe comptable et
fiscale et des dispositions non contraires du plan comptables guinéen.

Cette comptabilité devra être sincère, vérifiable et détaillée et véritable et accompagnée des
pièces justificatives permettant d'en vérifier l'exactitude.

Cette comptabilité pourra être contrôlée par les représentants de l'Etat spécialement
mandatés à cet effet.

Les états financiers requis par la législation guinéenne (bilan, comptes de résultats, solde
intermédiaire de gestion, tableaux de financement) sont convertis et présentés en francs
guinéens dans les conditions prévues à la présente Convention et notamment développées
dans l'Annexe Comptable et Fiscale.

Toutes les informations financières portées à la connaissance de l'Etat par l'investisseur ou
la Société, ses Filiales et ses Sous-traitants Directs en application du présent Article 32,
seront considérées comme confidentielles et l'Etat ne révélera la teneur à des tiers sans le

consentement préalable par écrit de l'Investisseur qui ne saurait être refusé sans raison
valable.

32.2 Calcul des Impôts et Taxes

Le calcul de tous les Impôts et Taxes et de tous les Droits de Douane est effectué sur la
base des données en dollars US ($) en Guinée. Les Impôts et Taxes et les Droits de
Douane dus seront calculés et payés en dollars US ($).

L'Annexe Fiscale précise la méthode de calcul du résultat imposable.
ARTICLE 33 : VENTES, FUSIONS, SCISSIONS, APPORTS PARTIELS D'ACTIFS

Aucun Impôt et Taxe n'est applicable aux ventes, fusions, scissions, apports partiels d'actifs
ou opérations assimilées réalisées pour les besoins de la réalisation du Projet entre
l'investisseur et la Société ou les Affiliées qui ont pour objet ou pour effet de transférer entre
eux tout ou partie des Actifs du Projet ou de réorganiser les structures juridiques des
intervenants à la réalisation du Projet, sous réserve que le cessionnaire ou le bénéficiaire de
ces opérations s'engage à respecter en ce qui concerne la réalisation du Projet, et pendant
toute la durée de la présente Convention les dispositions figurant à la présente Convention.
TITRE VI : DISPOSITIONS DIVERSES

ARTICLE 34 : VALIDITE DE LA CONVENTION
341.1 : Entrée en vigueur
La présente Convention :

La présente Convention entrera en vigueur, dès la promulgation par le Décret Président de
la République de Guinée de la loi ratifiant la présente Convention adoptée par l'Assemblée
Nationale guinéenne, après l'avis juridique de la Cour Suprême et ce, même si à cette date,
la publication au Journal Officiel de la République de Guinée n'est pas encore intervenue (la
« Date d'Entrée en Vigueur »). L'Etat s'engage à ce que la promulgation susvisée

intervienne dans les quatre-vingt-dix (90) jours à compter de la Date de Signature des
présentes.

Dès l'entrée en vigueur de la présente Convention, tous les droits et obligations des Parties
énoncés aux présentes, notamment, les droits Miniers, le Régime Fiscal et Douanier et les

autres garanties accordées par l'Etat à l'Investisseur et/ou à la Société seront pleinement en
vigueur.

Il est à préciser que la présente Convention comprend un ensemble de dérogatio,
législation en vigueur et aux textes législatifs et réglementaires en vigueur

[a —— Ce

EE pis

ETS

è

Les ETS EL

Le

moment que ce soit pendant la durée de la présente Convention, ces dérogations ayant
force de loi prévaudront en cas de contradiction avec un autre texte sous réserve des Lois
qui intéressent l'ordre public.

La dénonciation, la résiliation, la résolution, la nullité ou l'inapplicabilité d'une clause ou plus
généralement l'expiration d'un droit ou d'une obligation particulière du présent Contrat
complexe n'aura pas d'effet sur les autres dispositions qui demeureront valables.

34.1.2 Durée de la Convention

Sans préjudice des dispositions de l'Article 34.2.4 ci-après, la durée de la présente
Convention concernant la construction, la gestion et l'exploitation de la Raffinerie, est fixée à
Soixante Quinze (75) ans (la « Période contractuelle ») à compter de son entrée en vigueur.

Il est entendu que cette durée est consacrée à l'activité industrielle de transformation de la
bauxite en alumine.

34.1.3: Expiration et Prolongation de la Convention

Cinq (5) ans au plus tard avant la Date d'Expiration de la présente Convention, les Parties
se réuniront en vue de renégocier un renouvellement du terme des présentes. Le régime
fiscal et douanier que l'Etat proposera aux Investisseurs et/ou à la Société au titre de cette
renégociation

ne pourra pas être moins favorable que les règles fiscales et douanières généralement
applicables en Guinée à cette date,

ï) devra être au moins aussi favorable pour les Investisseurs et la Société que les régimes
fiscaux et douaniers les plus favorables applicables à cette date à d'autres investisseurs
exerçant des les mêmes conditions des activités similaires en Guinée conformément aux
dispositions de l'Article 22.2 des présentes: et ne devra pas avoir d'impact défavorable sur
la rentabilité à venir du Projet.

Si les Parties ne parviennent pas à un accord avant la Date d'Expiration, la présente
Convention prendra fin de plein droit au soixante quinzième (75ème ) anniversaire de
d'entrée en vigueur « Date d'Expiration ».

34.1.4 : Résiliation Anticipée de la Convention
Résiliation Anticipée non Automatique

4
—

sl
CZ - [=

Le

à

D
f
|

+ La non réalisation du Contrat de Valorisation Industrielle,
+_Le non respect des obligations fiscales,
e_Le non respect des normes environnemental.

défaillante avec une mise en demeure de remédier audit manquement dans un délai de
soixante (60) Jours Ouvrables. Au cas où à l'issue de cette période de soixante (60) Jours
Ouvrables, le manquement persisterait, la Partie notifiante ou la Partie diligente sera fondée

à agir en résiliation conformément à l'Article 36.
34. 1.4.2 : Résiliation Anticipée Automatique

La présente Convention peut être résiliée avant la Date d'Expiration ou à la fin de tout
renouvellement lors du premier des événements Suivants :

accord écrit des Parties,

En cas de non respect du chronogramme et en l'absence de toute réponse explicative dans
un délai de six (6) mois à la mise en demeure notifiée avec accusé de réception.

Si au troisième anniversaire de la date d'entrée en vigueur de la présente Convention,

l'investisseur n'a pas pris la décision d'investir, la présente Convention prend fin de plein
droit,

par chacune des Parties en cas de survenance d'un cas de Force Majeure dont les
effets durent pendant plus de cent quatre-vingt (180) jours suivant la date He

notification de cet événement effectuée par la Partie affectée,
(iv) par l'Etat dans l'hypothèse où l'abandon de la mine et de la raffinerie par la Société
est confirmé par un tribunal arbitral conformément à l'Article 36 des présentes.

341,5 : Effets d'Expiration et d résiliation de la Convention

Si la présente Convention expire conformément à Ja clause 34.2.1
de toute prolongation de sa durée en vertu de la clause 34,23

un expert intemational (« l'Expert ») désigné d'un commun ai
défaut d'accord par le Secrétariat Général du CIRDI à la
diligente (la « Juste Valeur de Marché »),

34.2. : DUREE DE LA CONCESSION MINIERE

() La durée dela Concession Minière accordée par l'Etat à la Société sera de vingt-cinq
(25) ans conformément aux dispositions de l'Article 45 du Code Minier.

(i) A l'issue de la période de vingt cinq (25) ans visée à l'Article 35.2.1 (i) ci-dessus, la
Concession minière sera renouvelée conformément au dispositions de l'Article 46 du Code

Minier pour des périodes Successives de dix (10) ans jusqu'à la fin des opérations minières
et industrielles.

ARTICLE 35 : CESSION - SUBSTITUTION - NOUVELLE PARTIE

La présente Convention et toutes les stipulations des présentes obligeront les Parties et
leurs successeurs et cessionnaires autorisés respectifs et ces derniers bénéficieront des
avantages de la Présente Convention

35.1 : Cessions autorisées

L'Investisseur pourra céder, transférer, nantir, gager et céder de toute autre manière sa

droits et obligations en vertu de la présente Convention à la Société, à tout Affilié ob
entité venant aux droits des Bailleurs de Fonds, 7 -

35.2 : Changement de contrôle de la Société - Cession des Actifs du Projet

Dans le cas de non agrément du cessionnaire, l'Investisseur et ou l'Etat pourront présenter
un autre cessionnaire qui devra satisfaire aux mêmes conditions.

35.2.2 Dans l'hypothèse où l'Etat devait élever une objection à cette égard, dans le délai de
Soixante (60) jours sus visés, la procédure de conciliation amiable prévue à l'Article 36 ci-
dessous s'appliquera. Si à l'issue de la conciliation amiable prévue à l'Article 36 ci-dessous,
l'Etat maintient son refus ou ses objections, le refus de l'Etat équivaudra à une expropriation
et une indemnité sera payée par l'Etat à l'investisseur. Le montant de cette indemnité sera
déterminée par un Expert Intemational désigné d'un commun accord entre les Parties ou à
défaut d'accord, par le Secrétariat Général du CIRDI à la requête de la Partie la plus
diligente (« l'Expert »).

35.2.3 Si un changement de contrôle de l'investisseur ou de la Filiale ou la cession de la
totalité des actifs de la Société à un tiers non affilié intervenait sans que l'Etat en ait été
informé conformément aux dispositions de l'Article 35.21. ci-dessus, l'Etat pourra résilier la
présente Convention en application des dispositions de l'Article 34.1.4.2 ci-dessus.

ARTICLE 36 : REGLEMENT DES DIFFERENDS

36.1 : Concillation préalable
Les Parties s'engagent à résoudre tous leurs différends relatifs à la validité, à la portée, au
sens, à l'interprétation, à l'exécution et à la résiliation ou résolution de la présente
Convention à l'amiable. La procédure de conciliation est engagée, préalablement à toute
instance arbitrale, par la Partie la Plus diligente qui saisira l'autre Partie d'une demande de
conciliation par lettre recommandée avec accusé de réception. Cette demande comprendra
l'exposé des motifs du litige, un mémoire articulant les moyens de la demande et précis

* première. Dans un délai maximum de trois (3) mois

les prétentions du demandeur ainsi que les pièces justificatives, et le nom du conciliateur
proposé, l'autre Partie ayant quinze (15) Jours Ouvrables pour notifier qu'elle accepte le
conciliateur proposé ou pour indiquer le nom de celui qu'elle propose. Le défaut de réponse
dans ce délai vaudra accord de la deuxième Partie sur le choix du conciliateur avancé par la
à compter de sa désignation, le
conciliateur s'efforcera de régler les différends qui lui seront soumis et de faire accepter par
les Parties une solution amiable. Ce délai de trois (3) mois sera ramené à deux (2) mois
pour les besoins de clause 35.2 ci-dessus. À défaut de pareil accord dans les délais prévus,
le différend sera soumis aux dispositions du paragraphe suivant.

Au cas où les Parties, malgré leurs efforts, seraient incapables de régler leurs différends à
l'amiable dans un délai de trois (3) mois ou, le cas échéant, de soixante (60) Jours
Ouvrables, leur différend sera soumis à l'arbitrage conformément aux dispositions de la
clause 36.2. Nonobstant toute action entreprise pour résoudre un différend aux termes des
présentes, les Parties devront continuer à respecter leurs engagements subsistant aux
termes des présentes.

36.2: Arbitrage

Les Parties conviennent par les présentes de soumettre à l'arbitrage du CIRDI tout différend
résultant de ou en relation avec la présente Convention qui n'aurait pas été réglé
conformément à la clause 36.1, et ce en application (a) de la Convention pour le règlement
des différends relatifs aux investissements entre Etats et ressortissants d'autres Etats (la «
Convention d'Arbitrage ») si la République de Guinée et la Grèce sont toutes partie à la
Convention au moment où la procédure au titre des présentes est instituée ou (b) du
Règlement d'Arbitrage (Mécanisme Supplémentaire) du CIRD! si les conditions de
compétence ratione personae de l'article 25 de la Convention d'Arbitrage ne sont pas
remplies au moment précisé en (a) ci-dessus. Les Parties conviennent de faire toutes
demandes et soumissions au CIRDI et d'entreprendre toutes autres actions et de fournir
toute information nécessaire pour mettre en place cette procédure d'arbitrage. À moins que
les Parties n'en conviennent autrement, la procédure d'arbitration se tiendra à Paris
(France) et sera conduite en français. Le nombre d'arbitres sera de trois (3). L'Etat aura le
droit de désigner un (1) arbitre, l'investisseur auront le droit de nommer un (1) arbitre et le
troisième arbitre sera désigné par les deux (2) autres arbitres ainsi choisis. Chaque Partie
acceple par les présentes de se soumettre à la décision et à l'exécution de toute sentence

arbitrale définitive rendue par un tribunal arbitral constitué conformément à la présente
clause 36.2.

Il'est précisé qu'à tout moment au cours de la procédure d'arbitrage, une Partie pourrs
demander que des mesures conservatoires pour la protection de ses droi

t
recommandées par le tribunal. La demande devra préciser les droits à protéger, les
mesures demandées et les circonstances requérant ces mesures. Le tribunal donnera
priorité à l'examen d'une telle demande et pourra également recommander des mesures
conservatoires de sa propre initiative ou recommander des mesures autres que celles
mentionnées dans une demande. || Pourra à tout moment modifier ou révoquer ses
recommandations. Le tribunal ne Pourra recommander des mesures conservatoires ou
modifier ou révoquer ses recommandations qu'après avoir donné à chaque Partie la
possibilité de présenter ses observations.

36.3 : Renonciation à l'immunité

L'Etat renonce expressément par les présentes à toute immunité de juridiction et à toute
immunité d'exécution pour lui-même et ses actifs commerciaux et marchands pour les
besoins de l'exécution de toute décision ou sentence arbitrale définitive d'un tribunal arbitral
constitué conformément à l'Article 36, Aucune demande ou demande reconventionnelle ne
pourra être faite au motif que l'nvestisseur aurait reçu ou pourrait recevoir une
indemnisation aux termes d'une police d'assurance ou de la part de tout tiers (public ou
privé) ou tout autre dédommagement pour tout ou partie du préjudice subi par lui.

En tout état de cause, l'Etat ne fera pas usage de sa prérogative de Puissance Publique
pour faire obstacle à l'exécution de ses obligations contractuelles.

36.4 : Loi applicable

La présente Convention sera régie par la Loi de la République de Guinée telle que modifiée
et stabilisée par la présente Convention à la date de la signature de la présente Convention.

Toutefois, en cas de différends relatifs à l'interprétation des relations contractuelles entre les
Parties, les arbitres auront recours au droit inteme français. Etant précisé que les Traités
Internationaux auxquels les deux Parties auront adhérés à la date de la signature de la

présente seront appliqués en tant qu'élément du corpus juridique national de chacune
d'elles.

36.5 : Paiement

Un procès-verbal de conciliation accepté par les Parties, ou une décision arbitrale
prononcée en conformité avec les dispositions des présentes, oblige les Parties et doit être
exécuté(e) immédiatement sans que les Parties puissent exercer une voie de recours.
L'acceptation de la décision en vue de l'exécution obligatoire peut être demandée à
tribunal compétent, et les sommes dues doivent être versées par l'une ou l'autre P

‘
=
-
|

dollars us ($) au compte appartenant au bénéficiaire et domicilié à la banque et au lieu de
Son choix. Les sommes en question sont exemptées d'Impôts et Taxes et de tout autre
prélèvement ou charges liés avec les autorités fiscales ou parafiscales.

ARTICLE 37 : MODIFICATIONS

Toute disposition qui n'est pas prévue dans le texte de Ja présente Convention pourra être
proposée par l'une ou l'autre des Parties et sera examinée avec soin. Chaque Partie
Coopérera de bonne foi pour tenter de trouver une soluti

ARTICLE 38 : FORCE MAJEURE

38.1 : Aucun retard ni Manquement d'une Partie à exécuter l'une de ses obligations
découlant de la présente Convention ne Sera considéré comme une violation des présentes
si ce retard ou manquement est provoqué par un cas de Force Majeure (tel que défini ci-
dessous) ou découle d'un tel cas de Force Majeure. Pour être exonératoire et constitutif de
force majeure un empéchement doit présenter un caractère irrésistible, imprévisible et
extérieur, ces conditions étant cumulatives. Un €empêchement dans le respect rigoureux
des paragraphes précités peut résulter des événements tels que les événements ci-
dessous : guerres, insurrections armées, émeutes, troubles civils, tremblements de terre,
incendies, explosions, tempêtes, inondations et autres bouleversements climatiques,
grèves, lock-out, ou autres actions revendicatives (à l'exception des cas de fait du prince ou
des cas où ces grèves, lock-out ou autres actions revendicatives relèvent du contrôle de la
Partie invoquant la Force majeure).

La Partie qui invoque la Force Majeure aura la charge d'établir en sus de l'existence de
trois conditions cumulatives précitées: (i} que le défaut d'exécution est la conséquence
directe de la Force Majeure et (ii) qu'elle a fait preuve de diligence et a pris toutes autres
mesures nécessaires pour éviter ce défaut d'exécution. Le conciliateur et, au besoin, les
arbitres visés à la clause 36.1 des présentes pourront être saisis par toute Partie de tout
différend entre les Parties sur l'existence ou la durée d'un évènement de Force Majeure.

38.3 : La Partie qui invoque le cas de Force majeure devra immédiatement après la date de
Survenance ou la révélation d'un évènement de Force majeure,. et dans un délai maximum
de quinze (15) Jours Ouvrables à compter de cette date, adresser à l'autre Part

notification par lettre recommandée avec accusé de réception, où par télécopie confirmée,
établissant les éléments constitutifs de la Force majeure et ses conséquences probables sur
l'application de la Convention.

rentabilité satisfaisant pour chacun d'entre eux. En particulier, les Parties prolongeront le
terme de la présente Convention de la durée pour laquelle le cas de Force Majeure a
provoqué la suspension de l'exécution des obligations au titre des présentes. Les
obligations autres que celles affectées par l'événement de Force Majeure continueront à
être exécutées conformément aux dispositions de la présente Convention. Si, suivant un
cas de Force Majeure, la suspension des obligations des Parties dépasse cent quatre-vingt
(180) jours consécutifs, la présente Convention pourra être résiliée par l'Investisseur
conformément aux termes de la clause 34.14 des présentes.

ARTICLE 39 : LANGUE ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française et en anglais. Tous les rapports ou

autres documents établis ou à établir en application de la présente Convention doivent être
établis en langue française.

Le système de mesure applicable est le système métrique.

ARTICLE 40 : CONFIDENTIALITE

40.1 : La présente Convention, ses Annexes, ainsi que toute la documentation relative aux

résultats des différentes études qui circulent entre les Parties, seront sous une stricte
confidentialité.

40.2 : Sans préjudice du caractère général de ce qui précède, les Parties conviennent que
(a) chaque Partie pourra révéler les informations confidentielles mentionnées ci-dessus aux
Bailleurs de Fonds , aux Prêteurs, aux autres investisseurs dans le Projet et à tout Sous-
traitant Direct, à chaque fois dans la mesure et la limite requises aux fins de réalisation du
Projet, et (b) les dispositions du présent Article 40 ne feront pas obstacle à la révélation (x
par l'État d'informations limitées Concernant le développement général du statut des
Installations du Projet aux médias, sous réserve de l'accord préalable écrit de l'Investisseur
ou (y) par d'autres Investisseurs dans la mesure requise par les lois et réglementa

ET

CT

boursières ou autres applicables à ces Investisseurs dans les Etats dont ils ressortent.
ARTICLE 41 : NON RENONCIATION

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en totalité ou
en partie les droits qui lui sont conférés au titre des présentes ne constituera en aucun cas
un abandon des droits qu'elle n'a pas exercés.

ARTICLE 42 : NOTIFICATIONS

42.1 : Forme de notification

42.1.1 : Toutes les notifications à la République de Guinée peuvent valablement être faites
au Ministère des Mines et de la Géologie à l'adresse ci-dessous :

Ministre chargé des Mines et de la Géologie

Ministère des Mines et de la Géologie
BP 295 Conakry

République de Guinée

Tél.: + 224 45 45 46

Télécopie : + 224 41 19 13

42.1.2 : Toutes les notifications à l'investisseur doivent être faites à l'adresse ci-dessous :

GROUPE 3 PL TRADE S.A 17, Karaoli Dimitriou
Str.141 23 - Lykovrissi

Athènes - Grèce.

Tél. : 00 (30)210 28 55 722

Fax. : 00 (30) 210 28 55 725

42.2: Changement d'adresse

Tout changement d'adresse devra être notifié par écrit dans les meilleurs délais par la Pagti
concemée à l'autre Partie ou aux Parties,

“
ARTICLE 43 : ANNEXES

Les Annexes 1 à 4 de la présente Convention font parties intégrantes de cette dernière. En
cas de contradiction entre les dispositions de la convention et d'une Annexe, les
dispositions de la présente Convention prévaudront.

Fait à Ê
{en quatre (4) exemplaÿré

L'INVESTISSEUR

Par: Mr. Nikolaos BARZ
Titre : Prési

Mr Madikaba
Ministre de l'Econ
ne
en

EE CT EC] D

Z al

sf

ses TT

il
LU
el
d

ANNEXES DE LA CONVENTION
ANNEXE 1 : Concession Minière |
ANNEXE 2 : Octroi des Domaines, Accords et Contrats du Projet
Décrets d'octroi des Domaines du Projet
Contrat d'installations Portuaires et d'Entreposage
Contrat sur les Infrastructures Existantes FRIGUIA
Contrat de Réhabilitation et de Réinstallation
Contrats de Commercialisation
Accords de Financement .
ANNEXE 3 : Annexe Fiscale

ANNEXE 4: Calendrier de réalisation du Projet

61
